Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

among

 

Summit Midstream Partners Holdings, LLC,

 

Red Rock Gathering Company, LLC

 

and

 

Summit Midstream Partners, LP,

 

dated as of March 8, 2014

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND CONSTRUCTION

 

 

 

 

1.1

Definitions

1

1.2

Rules of Construction

9

 

 

 

 

ARTICLE II

 

 

CLOSING

 

 

 

 

2.1

Assignment of Company Interests

10

2.2

Consideration

10

2.3

Closing

10

2.4

Closing Deliveries by SMP Holdings to Summit MLP

10

2.5

Closing Deliveries by Summit MLP to SMP Holdings

10

2.6

Working Capital Adjustment

10

 

 

 

 

ARTICLE III

 

 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

 

 

 

3.1

Organization; Good Standing

12

3.2

Authority

12

3.3

Capitalization of the Company

12

3.4

No Conflicts; Consents and Approvals

13

3.5

Absence of Changes

13

3.6

Compliance with Applicable Laws

14

3.7

Intellectual Property

14

3.8

Absence of Litigation

14

3.9

Real Property

15

3.10

Personal Property

16

3.11

Capital and Expense Projects; Purchase Orders

16

3.12

Regulatory Status

16

3.13

Environmental Matters

17

3.14

Taxes

17

3.15

Contracts

18

3.16

Employees and Plans

19

 

i

--------------------------------------------------------------------------------


 

3.17

Transactions with Affiliates

20

3.18

Broker’s Commissions

20

3.19

Records

20

3.20

Surety Bonds and Credit

20

3.21

No Bankruptcy

20

3.22

No Undisclosed Material Liabilities; Indebtedness

20

3.23

Insurance

20

3.24

Conflicts Committee Matters

21

 

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES OF SMP HOLDINGS

 

 

 

 

4.1

Organization; Good Standing

21

4.2

Authority

21

4.3

Ownership of the Company Interests

21

4.4

No Conflicts; Consents and Approvals

22

4.5

Broker’s Commissions

22

4.6

No Bankruptcy

22

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES REGARDING SUMMIT MLP

 

 

 

 

5.1

Organization

22

5.2

Authority

22

5.3

No Conflicts

22

5.4

Legal Proceedings

23

5.5

Financial Resources

23

5.6

Opportunity for Independent Investigation

23

5.7

Broker’s Commissions

24

 

 

 

 

ARTICLE VI

 

 

COVENANTS

 

 

 

 

6.1

Indebtedness; Distributions

24

6.2

Tax Matters

24

6.3

Public Announcements

27

6.4

Further Assurances

27

6.5

Indemnification Under the Original Acquisition Agreement

27

 

ii

--------------------------------------------------------------------------------


 

 

ARTICLE VII

 

 

LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

 

 

 

 

7.1

Survival of Representations, Warranties and Agreements

28

7.2

Indemnification of Summit MLP and the Company by SMP Holdings

28

7.3

Indemnification of SMP Holdings by Summit MLP

29

7.4

Limitations

29

7.5

Claims Procedures

30

7.6

Waiver of Other Representations

31

7.7

Waiver of Remedies

31

7.8

Access to Information

32

7.9

Dispute Resolution and Arbitration

32

7.10

Arbitration Procedures

33

7.11

Determination of Amount of Damages; Mitigation

34

 

 

 

 

ARTICLE VIII

 

 

COVENANTS

 

 

 

 

8.1

Conduct of Operations

35

8.2

Commercially Reasonable Efforts; Further Assurances

35

 

 

 

 

ARTICLE IX

 

 

CONDITIONS TO CLOSING

 

 

 

 

9.1

Conditions to Obligations of All Parties

35

9.2

Conditions to Obligation of Summit MLP

35

9.3

Conditions to Obligation of SMP Holdings

36

 

 

 

 

ARTICLE X

 

 

TERMINATION

 

 

 

 

10.1

Grounds for Termination

36

10.2

Effect of Termination

37

 

 

 

 

ARTICLE XI

 

 

MISCELLANEOUS

 

 

 

 

11.1

Notices

37

11.2

Entire Agreement

38

11.3

Expenses

38

11.4

Disclosure

39

 

iii

--------------------------------------------------------------------------------


 

11.5

Waiver

39

11.6

Amendment

39

11.7

No Third Party Beneficiary

39

11.8

Assignment; Binding Effect

39

11.9

Invalid Provisions

39

11.10

Counterparts; Facsimile

39

11.11

Governing Law; Enforcement, Jury Trial Waiver

40

 

iv

--------------------------------------------------------------------------------


 

Exhibit A

—

Company Assignment and Contribution Agreement

Exhibit B

—

Gathering System

Exhibit B-1

—

Rifle and DeBeque Subsystems

 

Schedule 1.1

—

Calculation of Net Working Capital

Schedule 1.1-PL

—

Permitted Liens

Schedule 2.6

—

Estimated Adjustments

Schedule 3.4(b)

—

Company Consents

Schedule 3.5

—

Absence of Changes

Schedule 3.6

—

Compliance with Applicable Laws

Schedule 3.6-P

—

Permits

Schedule 3.7(b)

—

Intellectual Property

Schedule 3.8

—

Absence of Litigation

Schedule 3.9(a)

—

Owned Real Property

Schedule 3.9(b)

—

Real Property Leases

Schedule 3.9(c)

—

Real Property Easements

Schedule 3.9(d)

—

Obligations to Dispose of Real Property

Schedule 3.9(e)

—

Gaps

Schedule 3.9(g)

—

Real Property that Constitutes Part of the Business

Schedule 3.10

—

Personal Property

Schedule 3.11

—

Capital Projects and Purchase Orders

Schedule 3.13

—

Environmental Matters

Schedule 3.14

—

Taxes

Schedule 3.15

—

Material Contracts

Schedule 3.17

—

Transactions with Affiliates

Schedule 3.20

—

Surety Bonds and Credit

Schedule 3.22

—

Indebtedness

Schedule 3.23

—

Insurance

Schedule 4.4

—

SMP Holdings Approvals

Schedule 6.4

—

Affiliate Contracts

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT, dated as of March 8, 2014 (this “Agreement”),
is made and entered into by and among Summit Midstream Partners Holdings, LLC, a
Delaware limited liability company (“SMP Holdings”), Red Rock Gathering Company,
LLC, a Delaware limited liability company (the “Company”), and Summit Midstream
Partners, LP, a Delaware limited partnership (“Summit MLP”).

 

RECITALS

 

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
September 12, 2012 (the “Original Acquisition Agreement”) between La Grange
Acquisition, L.P. (the “Original Seller”) and Summit Midstream Partners, LLC
(the “Original Buyer”) the Original Buyer acquired all of the member interests
in the Company, which owned the Gathering System (as defined herein) and related
assets used in the Business (as defined herein);

 

WHEREAS, the Original Buyer conveyed all of the member interests in the Company
to SMP Holdings;

 

WHEREAS, SMP Holdings desires to sell and assign to Summit MLP, and Summit MLP
desires to purchase and receive from SMP Holdings and to contribute to Summit
Midstream Holdings, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Summit MLP (“Summit Midstream”), and then to cause Summit
Midstream to further contribute to Grand River Gathering, LLC, a Delaware
limited liability company and wholly-owned subsidiary of Summit Midstream
(“GRG”), all of the member interests in the Company, on the terms and subject to
the conditions set forth herein.

 

AGREEMENT

 

Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1          Definitions.  As used in this Agreement, the following capitalized
terms have the meanings set forth below:

 

“1933 Act” has the meaning given to it in Section 5.6.

 

“Affiliate” means, with respect to any Person, a Person directly or indirectly
controlling, controlled by or under common control with such Person.  In this
context “control” means the possession, directly or indirectly, through one or
more intermediaries, by any Person or group (within the meaning of
Section 13(d)(3) under the United States Securities Exchange Act of 1934) of the
power or authority, through ownership of voting securities, by contract or
otherwise, to control or direct the management and policies of the entity;
provided, however, that for

 

1

--------------------------------------------------------------------------------


 

purposes of this Agreement and any other agreements and/or instruments entered
into in connection herewith, (i) Summit MLP and its subsidiaries are not
Affiliates of SMP Holdings and its other Affiliates and (ii) prior to the
Closing, the Company is an Affiliate of SMP Holdings and at and after the
Closing, the Company is a subsidiary of Summit MLP and thus not an Affiliate of
SMP Holdings.

 

“Agreement” has the meaning given to it in the Preamble.

 

“Allocation Schedule” has the meaning given to it in Section 6.2(f).

 

“Asserted Liability” has the meaning given to it in Section 7.5(a).

 

“Assets” of any Person means all properties of every kind, nature, character and
description (whether real, personal or mixed, whether tangible or intangible and
wherever situated), including the goodwill related thereto, operated, owned or
leased by such Person.

 

“Business” means the ownership and operation of the Gathering System and other
activities conducted by the Company that are incidental thereto.

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York or the State of Texas are authorized or
obligated to close.

 

“Cash” means money, currency or a credit balance in a deposit account at a
financial institution, net of checks outstanding as of the time of
determination.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition, (b) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition and, at the time of
acquisition, having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., (c) commercial paper issued by
any bank or any bank holding company owning any bank maturing no more than one
year from the date of its creation and, at the time of acquisition, having the
highest rating obtainable from either Standard & Poor’s Corporation or Moody’s
Investors Service, Inc., and (d) certificates of deposit or bankers’ acceptances
maturing within one year from the date of acquisition issued by any commercial
bank organized under the Laws of the United States of America having combined
capital and surplus of not less than $500,000,000.

 

“Charter Documents” means with respect to any Person that is not a natural
person, the articles of incorporation or organization, memorandum of
association, articles of association and by-laws, the limited partnership
agreement, the partnership agreement or the limited liability company agreement
or such other organizational documents of such Person which establish the legal
personality of such Person.

 

“Claim” means any demand, claim, action, investigation or Proceeding.

 

2

--------------------------------------------------------------------------------


 

“Claims Notice” has the meaning given to it in Section 7.5(a).

 

“Closing” has the meaning given to it in Section 2.3.

 

“Closing Date” means the date on which Closing occurs.

 

“Closing Payment” has the meaning given to it in Section 2.2(c).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning given to it in the Preamble.

 

“Company Consents” has the meaning given to it in Section 3.4(b).

 

“Company Assignment and Contribution Agreement” means an agreement in the form
attached hereto as Exhibit A evidencing the assignment to Summit MLP and the
contribution and assignment to Summit Midstream, followed by the contribution
and assignment to GRG, of the Company Interests.

 

“Company Interests” means 100% of the Equity Interests in the Company.

 

“Company Warranty Breach” has the meaning given to it in Section 7.2(a).

 

“Conflicts Committee” means the conflicts committee of the board of directors of
SM GP.

 

“Consideration” has the meaning given to it in Section 2.2.

 

“Contract” means any legally binding contract, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or arrangement, in each case, whether written or
oral.

 

“Dispute” has the meaning given to it in Section 7.9(a).

 

“Due Diligence Information” has the meaning given to it in Section 5.8(b).

 

“Environmental Law” means any and all federal, state and local Laws pertaining
to protection of the environment or the release, discharge or disposal of
Hazardous Material, as in effect on the date hereof, in any and all
jurisdictions in which the Gathering System operate or are located, including
the Clean Air Act, the Federal Water Pollution Control Act, the Oil Pollution
Act of 1990, the Rivers and Harbors Act of 1899, the Safe Drinking Water Act,
the Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act of 1986, the Resource Conservation
and Recovery Act, the Hazardous and Solid Waste Amendments Act of 1984, the
Toxic Substances Control Act, and comparable state and local counterparts.

 

“Environmental Permits” means any Permit issued pursuant to Environmental Laws.

 

3

--------------------------------------------------------------------------------


 

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Working Capital Adjustment” means SMP Holdings’ good faith estimate
of the Working Capital Adjustment as of the close of business on the Business
Day immediately preceding the Closing Date.

 

“Financial Statements” has the meaning given to it in Section 3.24.

 

“Fundamental Representations” has the meaning given to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

 

“Gathering System” means the gathering system described in Exhibit B.

 

“Gathering System Fee Property” has the meaning given to it in Section 3.9(a).

 

“Governmental Authority” means any applicable federal, state or local
governmental authority, agency, board, commission, court or official in the
United States.

 

“GRG” has the meaning given to it in the Recitals.

 

“Hazardous Material” means each substance designated or classified as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law.

 

“Income Tax” means any federal, state, local or foreign Tax measured by or
imposed on net income.

 

“Indebtedness” means, with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and, to the extent
required to be carried on a balance sheet prepared in accordance with GAAP
penalties with respect thereto, whether short-term or long-term, and whether
secured or unsecured, or with respect to deposits or advances of any kind (other
than deposits and advances of any Person relating to the purchase of products or
services from the Company in the ordinary course of business), (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments or debt securities, (c) all obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or bankers’ acceptances or similar instruments, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (e) all guarantees, whether
direct or indirect, by such Person of indebtedness of others or indebtedness of
any other Person secured by any assets of such Person, and (f) all other
obligations of a Person which would be required to be shown as indebtedness on a
balance sheet of such Person prepared in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Intellectual Property Rights” means material rights in any of the following to
the extent subject to protection under applicable Law: (a) trademarks, service
marks and trade names; (b) patents; (c) copyrights; (d) internet domain names;
(e) trade secrets and other proprietary and confidential information; and
(f) any registrations or applications for registration for any of the foregoing.

 

“Knowledge” when used in a particular representation or warranty in this
Agreement with respect to the Company or SMP Holdings, means the actual
knowledge (as opposed to any constructive or imputed knowledge) of any of Steve
Newby, Brad Graves, Brock Degeyter, Matt Harrison and Rene Casadaban, after
reasonable inquiry of the officers of the Company.

 

“Laws” means all laws, statutes, rules, regulations, ordinances, court orders
and other pronouncements having the effect of law of any Governmental Authority.

 

“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, encumbrance, option, warranty, purchase right, lease or other
similar property interest.

 

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company dated as of October 22, 2012.

 

“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, expenses (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts or other reasonable expenses of litigation or other Proceedings or of
any Claim, default or assessment); provided, however, that any claim for Loss
under the indemnities in Article VII (a) shall be reduced by any payment
(including payments on account of insurance of the Company) actually received
from a third party or otherwise actually recovered from third parties and
(b) shall be net of any associated net benefits actually realized and arising in
connection with such Loss, including any associated net Tax benefits described
in Section 7.11.  For all purposes in this Agreement, the term “Losses” shall
not include any Non-Reimbursable Damages.

 

“Material Adverse Effect” means any change, event, circumstance, development or
occurrence that, individually or in the aggregate with all other changes,
events, circumstances, developments and occurrences, is materially adverse to
(a) the business, operations, Assets, liabilities or financial condition of the
Company, (b) the validity or enforceability of this Agreement or (c) the rights
and remedies of or benefits available to the Parties under this Agreement, but
excluding any of the foregoing resulting from (i) general economic conditions,
(ii) changes or conditions generally affecting the U.S. economy or financial
markets, (iii) execution of this Agreement and the announcement thereof,
(iv) any act or omission by the Company taken as required by or permitted under
this Agreement or with prior written consent of Summit MLP or (v) any act or
omission of Summit MLP, except to the extent any of the changes, events,
circumstances, developments or occurrences referred to in clause (i) or
(ii) above disproportionately impact the Company as compared to other companies
in the industries and geographical area in which the Company operates.

 

“Material Contracts” has the meaning given to it in Section 3.15(a).

 

5

--------------------------------------------------------------------------------


 

“Net Working Capital” means, as of a particular date or time, (a) the sum of the
current assets of the Company other than Cash and Cash Equivalents less (b) the
current liabilities of the Company.  Notwithstanding anything in this Agreement
to the contrary, the following items will be excluded from the calculation of
Net Working Capital:  (i) any accrued Tax payable that is not either (A) payable
with respect to a Pre-Closing Period or (B) the portion of a Tax payable with
respect to a Straddle Period that is allocated to the period ending on the
Closing Date pursuant to Section 6.2(b), (ii) any current deferred revenue and
(iii) any deferred Tax assets and deferred Tax liabilities.  For illustrative
purposes only, attached as Schedule 1.1 is a sample calculation of Net Working
Capital prepared by the Parties as of December 31, 2013.

 

“Net Working Capital Target” means $4,065,139.

 

“Non-Company Affiliate” means any Affiliate of SMP Holdings, except for the
Company.

 

“Non-Reimbursable Damages” has the meaning given to it in Section 7.7(b).

 

“Original Acquisition Agreement” has the meaning given to it in the Recitals.

 

“Original Buyer” has the meaning given to it in the Recitals.

 

“Original Seller” has the meaning given to it in the Recitals.

 

“Parties” means each of Summit MLP and SMP Holdings.

 

“PBGC” has the meaning given to it in Section 3.16(c).

 

“Permits” means all permits, licenses or authorizations from any Governmental
Authority.

 

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent, (b) any
Lien arising in the ordinary course of business by operation of Law with respect
to a liability that is not yet due or delinquent, (c) all matters that are
disclosed in the deed or instrument conveying such property that have been made
available to Summit MLP, (d) purchase money Liens arising in the ordinary course
of business, (e) any other imperfection or irregularity of title or other Lien
that would not reasonably be expected to materially interfere with the conduct
of the Business, (f) zoning, planning and other similar limitations and
restrictions and all rights of any Governmental Authority to regulate a
property, (g) the terms and conditions of the Permits or the Contracts of the
Company, (h) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws, (k) any Lien to be released on or prior to Closing and (l) the
other matters identified on Schedule 1.1-PL.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation,
proprietorship, other business organization, trust, union, association or
Governmental Authority.

 

“Personal Property” has the meaning given to it in Section 3.10.

 

6

--------------------------------------------------------------------------------


 

“Plan” means, whether written or oral, each “employee benefit plan” within the
meaning of Section 3(3) of ERISA (including “multiemployer plans” within the
meaning of Section 3(37) of ERISA) and any and all employment, deferred
compensation, change in control, severance, termination, loan, employee benefit,
retention, bonus, pension, profit sharing, savings, retirement, welfare,
incentive compensation, stock or equity-based compensation, stock purchase,
stock appreciation, collective bargaining, fringe benefit, vacation, paid time
off, sick leave or other similar agreements, plans, programs, policies,
understandings or arrangements.

 

“Pre-Closing Period” means any Tax period ending on or before the Closing Date.

 

“Previous ERISA Affiliate Plans” has the meaning given to it in Section 3.16(c).

 

“Proceeding” means any complaint, lawsuit, action, suit or other proceeding at
Law or in equity or order or ruling, in each case by or before any Governmental
Authority or arbitral tribunal.

 

“Real Property” means the real property owned in fee or leased, used or held for
use by the Company.

 

“Records” has the meaning given to it in Section 7.8.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
disposal or discharge of any Hazardous Materials into the environment, to the
extent prohibited under applicable Environmental Laws.

 

“Representatives” means, as to any Person, its officers, directors, employees,
managers, members, partners, shareholders, owners, counsel, accountants,
financial advisers and consultants.

 

“Rifle and DeBeque Subsystems” means the portions of the Gathering System
described on Exhibit B-1.

 

“Scheduled Easement Property” has the meaning given to it in Section 3.9(c).

 

“Scheduled Leased Property” has the meaning given to it in Section 3.9(b).

 

“Scheduled Real Property” means the Gathering System Fee Property, the Scheduled
Leased Property and the Scheduled Easement Property.

 

“Schedules” means the disclosure schedules prepared by SMP Holdings and attached
to this Agreement.

 

“SMP Holdings” has the meaning given to it in the Preamble.

 

“SMP Holdings Approvals” has the meaning given to it in Section 4.4(b).

 

“SMP Holdings Group” means SMP Holdings and any of its Affiliates.

 

7

--------------------------------------------------------------------------------


 

“SMP Holdings Taxes” means any and all Taxes imposed on the Company or for which
the Company may otherwise be liable for any Pre-Closing Period and for the
portion of any Straddle Period ending on the Closing Date (determined in
accordance with Section 6.2(b); provided that no such Tax will constitute a SMP
Holdings Tax (a) to the extent such Tax was included as a current liability in
the final determination of Net Working Capital or (b) for which Summit MLP will
be liable under Section 6.2(c).

 

“SMP Holdings Warranty Breach” has the meaning given to it in Section 7.2(b).

 

“Straddle Period” means any period relating to the computation of Taxes that
begins on or before and ends after the Closing Date.

 

“Summit Midstream” has the meaning given to it in the Recitals.

 

“Summit MLP” has the meaning given to it in the Preamble.

 

“Summit MLP Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Summit MLP dated as of October 3, 2012.

 

“Summit MLP Warranty Breach” has the meaning given to it in Section 7.3(a).

 

“Taxes” means (a) all taxes, charges, fees, imposts, levies or other assessments
or fees of any kind, including income, corporate, capital, excise, property,
sales, use, turnover, unemployment, social security, disability, withholding,
real property, personal property, environmental, transfer, registration, value
added and franchise taxes, deductions, withholdings and customs duties, imposed
by any Governmental Authority, and including any interest or penalty imposed
with respect thereto; and (b) any liability for the payment of any amounts of
the type described in clause (a) as a result of the operation of law or any
express or implied obligation to indemnify any other Person.

 

“Tax Claim” means any action, suit, arbitration, investigation, inquiry,
hearing, request for information or filing, audit, examination, claim, demand,
dispute, assessment, proposed adjustment or proceeding (whether administrative,
regulatory or otherwise, or whether oral or in writing) with respect to Taxes or
any Tax Returns of the Company.

 

“Tax Returns” means any return, report, rendition, claim for refund, statement,
information return or other document (including any related or supporting
information or schedule attached thereto, or amendment thereof) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment, collection or administration of any Taxes.

 

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with collection of such Tax for such entity or subdivision.

 

“Warranty Breach” means any Summit MLP Warranty Breach, Company Warranty Breach
or SMP Holdings Warranty Breach.

 

8

--------------------------------------------------------------------------------


 

“Working Capital Adjustment” means the difference between Net Working Capital as
of the close of business on the Business Day immediately preceding the Closing
Date and the Net Working Capital Target.

 

1.2          Rules of Construction.

 

(a)         The exhibits and Schedules attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.  All
article, section, subsection and exhibit references used in this Agreement are
to articles, sections, subsections and exhibits to this Agreement unless
otherwise specified.

 

(b)         The headings preceding the text of articles and sections included in
this Agreement and the headings to the Schedules attached to this Agreement are
for convenience only and shall not be deemed part of this Agreement or be given
any effect in interpreting this Agreement.

 

(c)          If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).  Unless the context of this Agreement clearly requires otherwise, words
importing the masculine gender shall include the feminine and neutral genders
and vice versa.  The words “includes” or “including” shall mean “including
without limitation,” the words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear.  All currency
amounts referenced herein are in United States Dollars unless otherwise
specified. The singular shall include the plural and the plural shall include
the singular wherever and as often as may be appropriate.

 

(d)         Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.  Whenever any
action must be taken hereunder on or by a day that is not a Business Day, then
such action may be validly taken on or by the next day that is a Business Day.

 

(e)          All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

 

(f)          Any reference herein to any Law, statute, rule or regulation shall
be construed as referring to such Law, statute, rule or regulation as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time and references to particular provisions of a Law include a reference to the
corresponding provisions of any prior or succeeding Law.

 

(g)          Each Party acknowledges that it and its attorneys have been given
an equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
CLOSING

 

2.1          Assignment of Company Interests.  On the terms and subject to the
conditions set forth in this Agreement, SMP Holdings agrees to assign to Summit
MLP, and Summit MLP agrees to receive and accept from SMP Holdings, at Closing,
all of the Company Interests free and clear of all Liens other than those
arising under state or federal securities Laws or the LLC Agreement.

 

2.2          Consideration.  The consideration for the sale of the Company
Interests is equal to a cash payment (the “Closing Payment”) to SMP Holdings
equal to (i) $305,000,000; (ii) plus (if positive) or minus (if negative) the
Estimated Working Capital Adjustment; and (iii) plus the amount of Cash and Cash
Equivalents held by the Company as of the close of business on the Business Day
immediately preceding the Closing Date, subject to adjustment as provided in
Section 2.6 (the “Consideration”):

 

2.3          Closing.  The consummation of the purchase and sale of the Company
Interests (the “Closing”) shall take place at the offices of Vinson & Elkins
L.L.P., 2001 Ross Avenue, Suite 3700, Dallas, Texas 75201 at 10:00 A.M. local
time, as soon as possible, but in no event later than three Business Days after
satisfaction or waiver of all of the conditions set forth in Article IX (other
than those that are to be satisfied or waived at Closing), or at such other time
or place as the Parties may agree in writing.  All actions listed in
Sections 2.4 or 2.5 that occur on the Closing Date shall be deemed to occur
simultaneously at the Closing.

 

2.4          Closing Deliveries by SMP Holdings to Summit MLP.  At the Closing,
SMP Holdings shall deliver, or shall cause to be delivered, to Summit MLP the
following:

 

(a)         a counterpart duly executed by SMP Holdings of the Company
Assignment and Contribution Agreement; and

 

(b)         a certification of non-foreign status in the form prescribed by
Treasury Regulation Section 1.1445-2(b)(2).

 

2.5          Closing Deliveries by Summit MLP to SMP Holdings.  At the Closing,
Summit MLP shall:

 

(a)         deliver a wire transfer or transfers of immediately available funds
(to such account or accounts of SMP Holdings as SMP Holdings shall have notified
Summit MLP of at least two Business Days prior to the Closing Date) in an amount
or amounts in the aggregate equal to the Closing Payment; and

 

(b)         deliver to SMP Holdings a counterpart duly executed by Summit MLP,
Summit Midstream and GRG of the Company Assignment and Contribution Agreement.

 

2.6          Working Capital Adjustment.

 

(a)         SMP Holdings and Summit MLP shall cooperate and provide each other
access, including through electronic means, to SMP Holdings’ and the Company’s
respective books

 

10

--------------------------------------------------------------------------------


 

and records as are reasonably requested in connection with the matters addressed
in this Section 2.6.  Attached as Schedule 2.6 is SMP Holdings’ good faith
estimate of (i) the Estimated Working Capital Adjustment and its components and
(ii) the amount of Cash and Cash Equivalents to be held by the Company as of the
close of business on the Business Day immediately preceding the Closing Date. 
For purposes of calculating Net Working Capital, all payments made at Closing
pursuant to Section 6.1 shall be deemed to have been paid immediately prior to
the close of business on the Business Day immediately preceding the Closing
Date.

 

(b)         Within 45 days after Closing, SMP Holdings shall provide Summit MLP
with its good faith final calculation of the actual amounts for each of the
estimated amounts required by Section 2.6(a), which clearly delineates any
differences from such estimates together with reasonable supporting
documentation.  If Summit MLP disagrees with any of the calculations provided by
SMP Holdings pursuant to the notice referenced in the foregoing sentence, then
it shall provide SMP Holdings with written notice thereof within 30 days after
receiving such referenced notice and shall include reasonable detail regarding
such specific objections.  If Summit MLP and SMP Holdings working in good faith
are unable to agree on such disputed items on or prior to the 90th day following
the Closing Date, then either Party may refer such dispute to Grant Thornton LLP
or, if that firm declines to act as provided in this Section 2.6(b), another
firm of independent public accountants, mutually acceptable to the Conflicts
Committee and SMP Holdings, which firm shall make a final and binding
determination as to all matters in dispute on a timely basis and promptly shall
notify the Parties in writing of its resolution.  Such accounting firm handling
the dispute resolution shall not have the power to modify or amend any term or
provision of this Agreement. Each of Summit MLP and SMP Holdings shall bear and
pay one-half of the fees and other costs charged by such accounting firm. If
Summit MLP does not object to SMP Holdings’s calculations within the time period
and in the manner set forth in the first sentence of this Section 2.6(b) or
accepts SMP Holdings’s calculations, then such calculations as set forth in SMP
Holdings’s notice shall become final and binding upon the Parties for all
purposes hereunder.

 

(c)          If the sum of the Working Capital Adjustment plus the amount of
Cash and Cash Equivalents as of the close of business on the Business Day
immediately preceding the Closing Date (in each case, as agreed between Summit
MLP and SMP Holdings or as determined by the above-referenced accounting firm or
otherwise) is a value that is (i) greater than the estimated amount as paid by
Summit MLP at Closing, then Summit MLP shall pay to SMP Holdings within five
Business Days after such amounts are so agreed or determined, by wire transfer
of immediately available funds to an account or accounts of SMP Holdings
designated by SMP Holdings, the amount of such difference plus interest (at The
Wall Street Journal Prime Rate as published on the Closing Date) accrued thereon
from the Closing Date through and including the date of such payment, or
(ii) less than the estimated amount as paid by Summit MLP at Closing, then SMP
Holdings shall pay to Summit MLP, within five Business Days after such amounts
are agreed or determined, by wire transfer of immediately available funds to an
account designated by Summit MLP, the amount of such difference plus interest
(at The Wall Street Journal Prime Rate as published by The Wall Street Journal
on the Closing Date) accrued thereon from the Closing Date through and including
the date of such payment.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

SMP Holdings hereby represents and warrants (subject to any disclosures made on
the date hereof in the Schedules) to Summit MLP as of the date hereof as
follows:

 

3.1          Organization; Good Standing.

 

(a)         The Company is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware, and has
all requisite limited liability company power and authority to own its
properties and conduct the Business as it is now being conducted.  The Company
is duly qualified or licensed to do business in each jurisdiction in which the
ownership or operation of its Assets makes such qualification or licensing
necessary, except in any jurisdiction where the failure to be so duly qualified
or licensed would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)         True and complete copies of the Charter Documents of the Company and
all amendments thereto have been furnished to Summit MLP.

 

3.2          Authority.  The Company has the requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery by
the Company of this Agreement, and the performance by the Company of its
obligations hereunder, have been duly and validly authorized by all necessary
limited liability company action.  This Agreement has been duly and validly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms and conditions, except that the enforcement hereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, arrangement or other similar Laws relating to or affecting the
rights of creditors generally, or by general equitable principles.

 

3.3          Capitalization of the Company.

 

(a)         Except for the Company Interests, none of the following are issued,
reserved for issuance or outstanding:

 

(i)            Equity Interests of the Company;

 

(ii)           interests of the Company convertible into, or exchangeable or
exercisable for Equity Interests of the Company; or

 

(iii)          options, warrants, calls, rights, commitments or Contracts to
which the Company is a party or by which it is bound, in any case obligating the
Company to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, Equity Interests of
the Company, or obligating the Company to grant, extend or enter into any such
option, warrant, call, right, commitment or Contract.

 

(b)         The Company Interests are duly authorized, validly issued, fully
paid (to the extent required by the LLC Agreement) and, subject to the Laws of
the State of Delaware, non-

 

12

--------------------------------------------------------------------------------


 

assessable (except as such non-assessability may be affected by Section 18-607
of the Delaware Limited Liability Company Act) and were not issued in violation
of any purchase option, call option, right of first refusal, preemptive right or
other similar right.

 

(c)          There are no outstanding bonds, debentures, notes or other
instruments or evidence of indebtedness of the Company having the right to vote
(or convertible into, or exercisable or exchangeable for, securities having the
right to vote).

 

(d)         The Company has no subsidiaries, and owns no Equity Interests in any
Person.

 

3.4          No Conflicts; Consents and Approvals.  The execution and delivery
by the Company of this Agreement, and the performance by the Company and SMP
Holdings of their respective obligations under this Agreement, do not:

 

(a)         violate or result in a breach of the Charter Documents of the
Company;

 

(b)         assuming the consents disclosed on Schedule 3.4(b) (the “Company
Consents”) have been made, obtained or given, violate or result in a material
default under any Material Contract; or

 

(c)          assuming the Company Consents have been made, obtained or given,
violate or result in a breach of any Law applicable to the Company, except for
such violations or breaches as would not be material.

 

3.5          Absence of Changes.  Since December 31, 2013, (x) the Company has
in all material respects (1) conducted the Business in the ordinary course
consistent with past practices and (2) used commercially reasonable efforts to
preserve intact their respective material relationships with third parties with
regard to the Business; (y) no fact, event, change, occurrence or circumstance
has occurred that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and (z) except as set forth in
Schedule 3.5:

 

(a)         the Company’s Charter Documents have not been modified in any
manner;

 

(b)         the Company has not sold, transferred or disposed of any Assets used
in the Business, including any right under any lease or Contract or any
proprietary right or other intangible Asset, in each case having a value in
excess of $400,000;

 

(c)          the Company has not waived, released, canceled, settled or
compromised any debt, Claim or right relating to the Business having a value in
excess of $100,000;

 

(d)         except as may be required to meet the requirements of applicable Law
or GAAP, the Company has not changed any accounting method or practice relating
to the Business in a manner that is inconsistent with past practice in a way
that would materially and adversely affect the Business and/or the Company;

 

13

--------------------------------------------------------------------------------


 

(e)          the Company has not failed to maintain its limited liability
company, partnership or corporate existence, as applicable, or consolidated with
any other Person or acquired all or substantially all of the Assets of any other
Person;

 

(f)          the Company has not issued or sold any Equity Interests in itself;

 

(g)          the Company has not liquidated, dissolved, recapitalized,
reorganized or otherwise wound up itself or the Business;

 

(h)         the Company has not purchased any securities of any Person, except
for short-term investments made in the ordinary course of business; or

 

(i)           neither the Company nor SMP Holdings has agreed or committed to do
any of the foregoing.

 

3.6          Compliance with Applicable Laws.  Except as set forth on
Schedule 3.6, (a) since October 22, 2012, the Company has been (and the Company
is) in material compliance with all Laws (and has not received any written or,
to the Knowledge of the Company, oral notice of violation with respect to any
Laws) applicable to the Business and (b) the Company holds all material Permits
necessary for the lawful conduct of the Business and, to the Knowledge of the
Company, a complete list of all such Permits is set forth on Schedule 3.6-P;
provided, however, that this Section 3.6 does not address Environmental Laws,
which are exclusively addressed by Section 3.13, matters relating to Taxes,
which are exclusively addressed by Section 3.14, or employee matters, which are
exclusively addressed by Section 3.16.

 

3.7          Intellectual Property.

 

(a)         No material registrations or applications for registration are
included in any Intellectual Property Rights held by the Company.  To the
Knowledge of the Company, the Company owns, licenses or otherwise has a valid
right to use, free and clear of all Liens (other than Permitted Liens), all
material Intellectual Property Rights necessary to conduct the Business as
currently conducted.

 

(b)         Schedule 3.7(b) sets forth a list of all agreements (excluding
licenses for commercially available, “off-the-shelf” software with annual fees
of less than $100,000) pursuant to which any material Intellectual Property
Right is licensed to the Company.

 

(c)          To the Knowledge of the Company, the conduct of the Business as
currently conducted has not infringed or misappropriated any Intellectual
Property Right of any third party in any material respect.

 

(d)         The consummation of the transactions contemplated hereby will not
result in the loss or impairment of any material right of the Company to own,
use, practice or exploit any Intellectual Property Rights held by or licensed to
the Company (excluding licenses for commercially available, “off-the-shelf”
software).

 

3.8          Absence of Litigation.  Except as set forth on Schedule 3.8, there
is no Claim or Proceeding (1) pending against the Company or with respect to the
Business by or before any

 

14

--------------------------------------------------------------------------------


 

arbitrator or Governmental Authority, nor are there any reviews or
investigations relating to the Company or the Business pending by or before any
arbitrator or any Governmental Authority, or (2) to the Knowledge of the
Company, threatened against the Company or with respect to the Business by or
before any arbitrator or Governmental Authority that could be reasonably
expected (due to the nature of the claims involved or the scope of their
applicability to the Company’s business or operations) to involve amounts of
$100,000 or more in value, nor are there any reviews or investigations relating
to the Company or the Business threatened by or before any arbitrator or any
Governmental Authority that could be reasonably expected (due to the nature of
the claims involved or the scope of their applicability to the Company’s
business or operations) to involve amounts of $100,000 or more in value, nor are
there any reviews or investigations relating to the Company or the Business
threatened by or before any arbitrator or any Governmental Authority that could
be reasonably expected (due to the nature of the claims involved or the scope of
their applicability to the Company’s business or operations) to involve amounts
of $100,000 or more in value.

 

3.9          Real Property.

 

(a)         Set forth on Schedule 3.9(a) is a true and complete list of each
parcel of Real Property owned in fee title by the Company (the “Gathering System
Fee Property”).  The Company has provided Summit MLP with true and complete
copies of the conveyance documents to the Company for each such parcel of
Gathering System Fee Property owned in fee, including the legal description for
each such parcel of Gathering System Fee Property owned in fee.  The Company has
good and insurable fee title to all of the Gathering System Fee Property, free
and clear of all Liens, except for Permitted Liens and those Liens set forth on
Schedule 3.9(a).  As used herein, “good and insurable fee title” means title
which a title company would be willing to insure, subject to standard exceptions
listed in the policy, should the insured be willing to pay a commercially
reasonable premium.

 

(b)         Set forth on Schedule 3.9(b) is a true and complete list of all
leases pursuant to which the Company is granted a leasehold interest to use or
occupy any real property on which all or any portion of the Rifle and DeBeque
Subsystems is located (the “Scheduled Leased Property”).  The Company has
provided Summit MLP with true and complete copies of such leases, and any
amendments thereto.  Each lease set forth on Schedule 3.9(b) is a legal, valid
and binding obligation of the Company.  Except as set forth on Schedule 3.9(b),
(i)  the Company is not in material default under any lease set forth on
Schedule 3.9(b), (ii) to the Knowledge of the Company, no landlord is in
material default under any lease set forth on Schedule 3.9(b), and (iii) no
event has occurred which constitutes a material default or, with lapse of time
or giving of notice or both, would constitute a material default under any of
the leases set forth on Schedule 3.9(b).

 

(c)          Set forth on Schedule 3.9(c) is a true and complete list of all
easements on which any portion of the Rifle and DeBeque Subsystems is located
(the “Scheduled Easement Property”).  The Company has provided Summit MLP with
true and complete copies of the documents creating such easements, and any
amendments thereto.  Each easement set forth on Schedule 3.9(c) is a legal,
valid and binding obligation of the Company.  Except as set forth on
Schedule 3.9(c), (i) the Company is not in material default under any easement
set forth on Schedule 3.9(c), (ii) to the Knowledge of the Company, no owner of
the Scheduled Easement Property is in material default under any such easement,
and (iii) no event has occurred which

 

15

--------------------------------------------------------------------------------


 

constitutes a material default or, with lapse of time or giving of notice or
both, would constitute a material default under any of the easements set forth
on Schedule 3.9(c).

 

(d)         Except as set forth on Schedule 3.9(d), the Company is not obligated
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Real Property, or any interest therein.

 

(e)          Except for Permitted Liens and as set forth on Schedule 3.9(e), the
Scheduled Leased Property and the Scheduled Easement Property (i) establish a
continuous right of way for the Rifle and DeBeque Subsystems, (ii) the Rifle and
DeBeque Subsystems and the buildings and improvements used in connection
therewith are located entirely on the Scheduled Real Property and (iii) the
Scheduled Real Property (including the fair market value of improvements owned
by the Company and located thereon or thereunder) constitutes a substantial
majority of the value of the Real Property (including the fair market value of
improvements owned by the Company and located thereon or thereunder) as of the
Closing Date.

 

(f)          No member of the SMP Holdings Group has received any written notice
of any eminent domain Proceeding or taking, nor, to the Knowledge of the
Company, is any such Proceeding or taking contemplated with respect to all or
any material portion of the Real Property.

 

(g)          Except as set forth on Schedule 3.9(g), no member of the SMP
Holdings Group other than the Company owns or leases any real property that
constitutes part of the Business, and no member of the SMP Holdings Group has
ever owned any real property that constitutes part of the Business.

 

3.10        Personal Property.  Schedule 3.10 lists all plants, processing units
and other equipment (other than the individual components of any plants or
processing units or installed pipeline) owned or leased by the Company or used
or held for use in the conduct of the Business valued above $100,000 (if
required to be listed on Schedule 3.10, the “Personal Property”).  Since
October 22, 2012, the Company has maintained substantially in accordance with
normal industry practice, all of the Personal Property.  The Company has good
and valid title to all Personal Property, subject solely to Permitted Liens.

 

3.11        Capital and Expense Projects; Purchase Orders.  Schedule 3.11 sets
forth a true and complete list and description of all capital projects of the
Company related to the Company’s Assets and the Business that are in progress as
of the date hereof and a good faith estimate as of the date hereof of the
associated costs on a project by project basis.  Schedule 3.11 sets forth a true
and complete list as of the date hereof of all orders for the purchase of goods
or services by the Company in an amount in excess of $100,000.

 

3.12        Regulatory Status.

 

(a)         The Company is not currently regulated by the Federal Energy
Regulatory Commission as a “natural gas company” under the Natural Gas Act or as
a “public utility,” “public service company,” or similar designation(s) by any
state public service commission or as a “holding company” or similar designation
of such regulated entity or by the Department of Transportation under the
Pipeline and Hazardous Materials Safety Administration Rules on Pipeline
Integrity Management.  Without limiting the foregoing, the rates charged by the
Company are not currently

 

16

--------------------------------------------------------------------------------


 

regulated by the Federal Energy Regulatory Commission under the Interstate
Commerce Act or the Natural Gas Policy Act of 1978.  The transfer of the Equity
Interests of the Company as contemplated by this Agreement does not require the
approval of the Colorado Public Utilities Commission.  Certain of the Company’s
pipelines in Colorado are subject to pipeline safety regulation by the Colorado
Public Utilities Commission.  The Company is not subject to pipeline safety
regulation by the Utah Public Service Commission pursuant to Rule R746-409.

 

(b)         No rate refunds, rebates, offsets or like obligations are accrued or
owed by the Company to the Colorado Public Service Utilities Commission with
respect to services related to the Business or the Assets of the Company.

 

3.13        Environmental Matters.  Except as set forth in Schedule 3.13:

 

(a)         The Company is, and since October 22, 2012 the Company has been with
respect to the Business, and to the Company’s Knowledge since October 5, 2007
the Business has been, in compliance with applicable Environmental Laws in all
material respects, including timely possessing and complying in all material
respects with the terms and conditions of all Environmental Permits;

 

(b)         (i) No member of the SMP Holdings Group has (and, to the Company’s
Knowledge no predecessor in the Business has) received from any Governmental
Authority any written notice of violation of, alleged violation of,
non-compliance with, or liability or potential or alleged liability pursuant to,
any Environmental Law involving the operations of the Gathering System or any
other Assets of the Company other than notices with respect to matters that have
been resolved to the satisfaction of any relevant Governmental Authority and for
which the Company has no further material obligations outstanding and
(ii) neither the Company nor the Gathering System is subject to any outstanding
governmental order, “consent order” or other agreement;

 

(c)          Since October 22, 2012, there has been no material Release,
discharge or disposal of Hazardous Materials on or from any Real Property by the
Company in violation of any Environmental Laws or in a manner that could
reasonably be expected to give rise to a material remedial or corrective action
obligation pursuant to Environmental Laws; and

 

(d)         SMP Holdings has made available for inspection by Summit MLP copies
of (i) all environmental assessment and audit reports and other material
environmental studies and (ii) all Environmental Permits, in each case, relating
to the Real Property or involving the Business and that are in the possession of
the SMP Holdings Group.

 

3.14        Taxes.  Except as set forth on Schedule 3.14:

 

(a)         All material Tax Returns required to be filed by the Company have
been duly and timely filed.  Each such Tax Return is true, correct and complete
in all material respects.  All material Taxes owed by the Company (or for which
the Company may be liable) that are or have become due have been timely paid in
full.  All withholding Tax requirements imposed on the Company have been
satisfied in all material respects.  There are no Liens (other than Permitted
Liens) on any of the Assets of the Company that arose in connection with any
failure (or alleged failure) to pay any Tax.

 

17

--------------------------------------------------------------------------------


 

(b)         There is not in force any extension of time with respect to the due
date for the filing of any Tax Return of or with respect to the Company or any
waiver or agreement for any extension of time for the assessment or payment of
any material Tax by the Company.  No outstanding material Tax Claim has been
asserted in writing against the Company by any Taxing Authority.  There is no
Tax Claim pending against, or with respect to, the Company.

 

(c)          There is no existing Tax sharing allocation, indemnity or similar
agreement or arrangement that may or will require any payment be made by the
Company on or after the Closing Date, and the Company is not liable for the
Taxes of any other Person (except for joint and several liability for Texas
franchise Taxes of the combined group of which the Company is a member) by
virtue of Treasury Regulation Section 1.1502-6, any similar provision of state,
local or foreign applicable Law, by contract, as successor or transferee, or
otherwise.

 

(d)         The Company is, and has been since the time of its formation, a
disregarded entity for U.S. federal Income Tax purposes.

 

(e)          The Company has not participated, within the meaning of Treasury
Regulation Section 1.6011-4(c)(3), in any “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

Except as set forth in this Section 3.14 and in Section 3.16, no representations
or warranties are being made (or shall be deemed to have been made) with respect
to matters arising under or relating to Taxes, Tax Laws or other Tax matters.

 

3.15        Contracts.

 

(a)         Schedule 3.15 contains a true and complete listing of each of the
following Contracts to which the Company is a party (the Contracts listed in
Schedule 3.15 being “Material Contracts”):

 

(i)              each hydrocarbon purchase and sale, gathering, transportation,
treating, dehydration, processing or similar Contract and any Contract for the
provision of services relating to gathering, compression, collection,
processing, treating or transportation of natural gas or other hydrocarbons
involving annual expenditures or revenues in excess of $250,000;

 

(ii)             each Contract that constitutes a pipeline interconnect or
facility operating agreement;

 

(iii)            each Contract involving a remaining commitment to pay capital
expenditures in excess of $250,000 in the aggregate;

 

(iv)            each Contract for lease of personal property or Real Property
involving aggregate payments in excess of $250,000 in any future calendar year;

 

(v)             each Contract between SMP Holdings or an Affiliate of SMP
Holdings (other than the Company), on the one hand, and the Company, on the
other hand, which will survive the Closing;

 

18

--------------------------------------------------------------------------------


 

(vi)            each partnership or joint venture agreement;

 

(vii)           each agreement relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of Assets, or otherwise) or
granting to any Person a right of first refusal, first offer or right to
purchase any of the Assets material to the conduct of the Business;

 

(viii)          each Contract that provides for a limit on the ability of the
Company to compete in any line of business or in any geographic area during any
period of time after the Closing;

 

(ix)            each Contract evidencing indebtedness, whether secured or
unsecured, including all loan agreements, line of credit agreements, indentures,
mortgages, promissory notes, agreements concerning long and short-term debt,
together with all security agreements or other lien documents related to or
binding on the Assets of the Company; and

 

(x)             except for Contracts of the nature described in clauses
(i) through (v) above, each Contract involving aggregate payments or receipts in
excess of $250,000 or, if to an employee in excess of $100,000, in any future
calendar year that cannot be terminated by such Person or the Company, as
applicable, upon 30 days or less notice without payment of a penalty or other
liability.

 

(b)         True and complete copies of all Material Contracts have been made
available to Summit MLP.

 

(c)          Each of the Material Contracts is in full force and effect in all
material respects and constitutes a legal, valid and binding obligation of the
Company and, to the Knowledge of the Company, of the counterparties to such
Material Contracts. Neither the Company nor, to the Knowledge of the Company,
any counterparty thereto, is in (or has received written notice or, to its
Knowledge, oral notice, that it is in) default or breach (or has taken or failed
to take any action such that with notice, the passage of time or both it would
be in default or breach) under the terms of any such Material Contract.

 

3.16        Employees and Plans.

 

(a)         The Company does not have, and has never had, any employees.

 

(b)         The Company does not currently maintain or contribute to, and has
not in the past six years preceding the date hereof maintained or contributed
to, any Plan, and is not currently and has not been in the past six years
preceding the date hereof a participating employer in any Plan.

 

(c)          To the Company’s Knowledge, (i) except for the Plans set forth in
Schedule 3.16 (the “Previous ERISA Affiliate Plans”), the Company does not have
any liability, contingent or otherwise, for any Plan, and (ii) with respect to
each Previous ERISA Affiliate Plan, (A) there has been no event or condition
that presents a material risk of Plan termination; (B) no reportable event
within the meaning of Section 4043 of ERISA (for which the disclosure
requirements of regulation § 4043.1 et seq., promulgated by the Pension Benefit
Guaranty Corporation (“PBGC”),

 

19

--------------------------------------------------------------------------------


 

have not been waived) has occurred during the time such Plan was a Previous
ERISA Affiliate Plan; (C) no proceeding has been instituted under Section 4042
of ERISA to terminate the Plan; (D) all required contributions have been made
with respect to the applicable Plan; (E) no notice of intent to terminate such
Previous ERISA Affiliate Plan has been given under Section 4041 of ERISA; (F) no
liability to the PBGC has been incurred (other than with respect to required
premium payments), which liability has not been satisfied; and (G) no withdrawal
liability, within the meaning of 4201 of ERISA, for which the Company could be
liable has been incurred, which withdrawal liability has not been satisfied.

 

3.17        Transactions with Affiliates.  Except as set forth on Schedule 3.17,
the Company is not owed any amount from, and does not owe any amount to,
guarantee any amount owed by, have any Contracts with or have any commitments to
any Affiliate, officer or director of the Company or any member of a family
group of any of the foregoing.

 

3.18        Broker’s Commissions.  No member of the SMP Holdings Group has,
directly or indirectly, entered into any Contract with any Person that would
obligate the Company to pay any commission, brokerage fee or “finder’s fee” in
connection with the transactions contemplated herein.

 

3.19        Records.  The Records are located at the premises of the Company,
have been maintained in all material respects in accordance with applicable Law
and comprise in all material respects all of the books and records relating to
the ownership and operation of the Company, the Business and the Assets of the
Company.

 

3.20        Surety Bonds and Credit.  Except as listed on Schedule 3.20, the
Company does not have any obligation to post any material surety bond, letter of
credit, guarantee or other form of support (credit or otherwise) in respect of
the Company or the Business.

 

3.21        No Bankruptcy.  There are no bankruptcy Proceedings pending against,
being contemplated by or, to the Knowledge of the Company, threatened against
the Company.

 

3.22        No Undisclosed Material Liabilities; Indebtedness.  Except as listed
on Schedule 3.22, there are no liabilities of the Company or related to the
Assets of any kind (whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or determinable or otherwise), other than (a) liabilities
that would not be required under GAAP to be disclosed, reflected, reserved
against or otherwise provided for in the financial statements of the Company or
disclosed in the notes thereto; (b) liabilities, other than Indebtedness,
incurred in the ordinary course of business consistent with past practice since
December 31, 2013; (c) liabilities set forth on the face of the balance sheet as
of December 31, 2013 included in the Financial Statements; and (d) other
undisclosed liabilities, other than Indebtedness, which individually or in the
aggregate, are immaterial.  A true and complete list of all Indebtedness of the
Company is set forth Schedule 3.22.

 

3.23        Insurance.  Schedule 3.23 sets forth summaries of all insurance
policies covering the Business.  All such insurance policies are in full force
and effect, all premiums with respect thereto have been paid, no written notice
of cancellation or termination has been received with

 

20

--------------------------------------------------------------------------------


 

respect to any such policy, and all such policies will continue to cover the
Business after the Closing, without payment of an additional premium.

 

3.24        Conflicts Committee Matters.  The projections and budgets provided
to the Conflicts Committee (including those provided to Evercore Group L.L.C.,
the financial advisor to the Conflicts Committee) as part of the Conflicts
Committee’s review in connection with this Agreement have a reasonable basis and
are consistent with the SMP Holdings Group’s management’s current expectations.
The other financial and operational information provided to Evercore Group
L.L.C. as part of its review of the proposed transaction for the Conflicts
Committee is derived from and is consistent with the SMP Holdings Group’s books
and records.  Copies of the unaudited balance sheet of the Company as of
December 31, 2013, and the related unaudited statement of income of the Company
for the year ended December 31, 2013 (collectively, the “Financial Statements”)
have been provided to the Conflicts Committee. Each of the Financial Statements
has been prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and fairly presents, in all material respects, the financial position
and results of operations of the Company as of the date thereof and for the
period indicated therein, except as otherwise expressly noted therein.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SMP HOLDINGS

 

SMP Holdings hereby represents and warrants (subject to any disclosures made on
the date hereof in the Schedules) to Summit MLP as of the date hereof as
follows:

 

4.1    Organization; Good Standing.  SMP Holdings is duly formed, validly
existing and in good standing under the Laws of its jurisdiction of formation.

 

4.2    Authority.  SMP Holdings has the requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution and delivery by
SMP Holdings of this Agreement, and the performance by SMP Holdings of its
obligations hereunder, have been duly and validly authorized by all necessary
limited liability company action.  This Agreement has been duly and validly
executed and delivered by SMP Holdings and constitutes the legal, valid and
binding obligation of SMP Holdings enforceable against SMP Holdings in
accordance with its terms and conditions, except that the enforcement hereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, arrangement or other similar Laws relating to or
affecting the rights of creditors generally, or by general equitable principles.

 

4.3    Ownership of the Company Interests.  The Company Interests are owned
beneficially and of record by SMP Holdings, free and clear of all Liens other
than those arising under state or federal securities Laws or the LLC Agreement. 
The Company Interests are duly authorized, validly issued, fully paid (to the
extent required by the LLC Agreement) and, subject to the Laws of the State of
Delaware, non-assessable (except as such non-assessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act) and were not
issued in violation of any purchase option, call option, right of first refusal,
preemptive right or other similar right.

 

21

--------------------------------------------------------------------------------


 

4.4    No Conflicts; Consents and Approvals.  The execution and delivery by SMP
Holdings of this Agreement, and the performance by SMP Holdings of its
obligations under this Agreement, do not:

 

(a)         violate or result in a breach of the Charter Documents of SMP
Holdings; or

 

(b)         assuming all required filings, waivers, approvals, consents,
authorizations and notices disclosed on Schedule 4.4 (collectively, the “SMP
Holdings Approvals”) and any required consent or approval of any Governments
Authority have been received, violate or result in a breach of the Original
Acquisition Agreement or any Law applicable to SMP Holdings, except for such
violations or breaches as would not be material.

 

4.5    Broker’s Commissions.  SMP Holdings has not, directly or indirectly,
entered into any Contract with any Person that would obligate the Company to pay
any commission, brokerage fee or “finder’s fee” in connection with the
transactions contemplated herein.

 

4.6    No Bankruptcy.  There are no bankruptcy Proceedings pending against,
being contemplated by or, to the knowledge of SMP Holdings, threatened against
SMP Holdings.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING SUMMIT MLP

 

Summit MLP hereby represents and warrants to SMP Holdings as of the date hereof
as follows:

 

5.1    Organization.  Summit MLP is a limited partnership duly formed, validly
existing and in good standing under the Laws of the state of Delaware.

 

5.2    Authority.  Summit MLP has all requisite limited partnership power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  The execution and delivery
by Summit MLP of this Agreement, and the performance by Summit MLP of its
obligations hereunder, have been duly and validly authorized by all necessary
limited partnership action on behalf of Summit MLP.  This Agreement has been
duly and validly executed and delivered by Summit MLP and constitutes the legal,
valid and binding obligation of Summit MLP enforceable against Summit MLP in
accordance with its terms and conditions except as the same may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally or by general equitable principles.

 

5.3    No Conflicts.  The execution and delivery by Summit MLP of this
Agreement, and the performance by Summit MLP of its obligations under this
Agreement, do not:

 

(a)         violate or result in a breach of its Charter Documents;

 

(b)         violate or result in a default under any material Contract to which
Summit MLP is a party, except for any such violation or default which would not
reasonably be expected to result in a material impairment on Summit MLP’s
ability to perform its obligations hereunder;

 

22

--------------------------------------------------------------------------------


 

(c)          assuming the Company Consents have been made, obtained or given,
violate or result in a breach of any Law applicable to Summit MLP, except for
such violations or breaches as would not be material; or

 

(d)         assuming the Company Consents have been made, obtained or given,
require any consent or approval of any Governmental Authority under any Law
applicable to Summit MLP, other than immaterial consents or approvals.

 

5.4    Legal Proceedings.  There is no Proceeding pending or, to Summit MLP’s
knowledge, threatened, against Summit MLP before or by any Governmental
Authority, which seeks a writ, judgment, order or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement.

 

5.5    Financial Resources.  Summit MLP has, or will have on the Closing Date,
sufficient cash on hand, available lines of credit or other sources of
immediately available funds to enable it (a) to pay the Closing Payment and
(b) to otherwise perform its obligations under this Agreement.

 

5.6    Opportunity for Independent Investigation.  Summit MLP is an experienced
and knowledgeable investor in the United States.  Summit MLP has conducted its
own independent review and analysis of the Business and of the Assets,
liabilities, results of operations, financial condition, technology and
prospects of the Company and acknowledges that Summit MLP has been provided
access to personnel, properties, premises and records of the Company for such
purpose.  In entering into this Agreement, Summit MLP has relied solely upon the
representations, warranties and covenants contained herein and upon its own
investigation and analysis of the Company and the Business (such investigation
and analysis having been performed by Summit MLP), and Summit MLP:

 

(a)         acknowledges and agrees that it has not been induced by and has not
relied upon any Due Diligence Information, representations, warranties or
statements, whether oral or written, express or implied, made by SMP Holdings or
the Company or any of their respective Representatives, Affiliates or agents
except for the representations and warranties expressly set forth in this
Agreement and those items delivered to Summit MLP pursuant to Section 2.4;

 

(b)         acknowledges and agrees that, except for the representations and
warranties expressly set forth in this Agreement and those items delivered to
Summit MLP pursuant to Section 2.4, none of SMP Holdings or the Company or any
of their respective Representatives, Affiliates or agents makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to Summit MLP
or its Representatives, Affiliates or agents, including any information,
document or material provided or made available, or statements made, to Summit
MLP (including its Representatives, Affiliates and agents) during site or office
visits, in any “data rooms,” management presentations or supplemental due
diligence information provided to Summit MLP (including its Representatives,
Affiliates and agents), in connection with discussions with management or in any
other form in expectation of the transactions contemplated by this Agreement
(collectively, the “Due Diligence Information”);

 

23

--------------------------------------------------------------------------------


 

(c)          acknowledges and agrees that, except for the representations and
warranties expressly set forth in this Agreement and those items delivered to
Summit MLP pursuant to Section 2.4, (i) the Due Diligence Information includes
certain projections, estimates and other forecasts and certain business plan
information, (ii) there are uncertainties inherent in attempting to make such
projections, estimates and other forecasts and plans and Summit MLP is aware of
such uncertainties, and (iii) Summit MLP is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections,
estimates and other forecasts and plans so furnished to it and any use of or
reliance by Summit MLP on such projections, estimates and other forecasts and
plans shall be at its sole risk; and

 

(d)         agrees, to the fullest extent permitted by Law, that none of SMP
Holdings or the Company (except as expressly provided herein) or any of their
respective Representatives, Affiliates or agents shall have any liability or
responsibility whatsoever to Summit MLP or its Representatives, Affiliates or
agents on any basis (including in contract or tort, under federal or state
securities Laws or otherwise) resulting from the furnishing to Summit MLP, or
from Summit MLP’s use of, any Due Diligence Information, except for liability or
responsibility for the representations and warranties expressly set forth in
this Agreement and those items delivered to Summit MLP pursuant to Section 2.4.

 

5.7          Broker’s Commissions.  Summit MLP has not, directly or indirectly,
entered into any Contract with any Person that would obligate Summit MLP or any
of its Affiliates to pay any commission, brokerage fee or “finder’s fee” in
connection with the transactions contemplated herein.

 

ARTICLE VI
COVENANTS

 

6.1          Indebtedness; Distributions.  Notwithstanding anything in this
Agreement to the contrary, at or prior to Closing:

 

(a)         the Company will deliver reasonable and customary evidence
demonstrating the release of all Liens on the Assets of the Company (other than
Permitted Liens);

 

(b)         the Company may cause any accounts payable and/or accounts
receivable between the Company, on the one hand, and a Non-Company Affiliate, on
the other hand, to be paid in full; and

 

(c)          the Company may pay cash dividends, and/or make cash distributions,
to SMP Holdings or its Affiliates.

 

6.2          Tax Matters.

 

(a)         With respect to any Tax Return that is required to be filed by the
Company after the Closing Date with respect to a Pre-Closing Period, SMP
Holdings shall prepare or cause to be prepared such Tax Return.  With respect to
any Tax Return that is required to be filed by the Company after the Closing
Date with respect to a Straddle Period, Summit MLP shall prepare or cause to be
prepared such Tax Return.  Such Tax Returns shall be prepared on a basis
consistent with past practice except to the extent otherwise provided in this
Agreement or otherwise required

 

24

--------------------------------------------------------------------------------


 

by applicable Laws.  Reasonably in advance of (and in the case of Income Tax
Returns, not later than 30 days prior to the due date (including extensions) of
each Tax Return for a Pre-Closing Period or for a Straddle Period, the Party
responsible for preparing such Tax Return shall deliver a copy of such Tax
Return to the other Party for its review and reasonable comment.  The Party
responsible for preparing such Tax Return shall consider in good faith any such
comments received from the other Party not less than 15 days prior to the due
date (including extensions) for filing such Tax Return and shall deliver a final
copy of such Tax Return to such other Party not less than seven days prior to
such due date.  Summit MLP shall cause each such Tax Return to be timely filed
and shall timely pay the Taxes shown due thereon; provided that not later than
five Business Days prior to the due date for the payment of Taxes with respect
to any such Tax Return, SMP Holdings shall pay to Summit MLP the amount of SMP
Holdings Taxes owed with respect to such Tax Return.

 

(b)         In the case of Taxes that are payable by the Company with respect to
any Straddle Period, the portion of any such Tax that is attributable to the
portion of the period ending on the Closing Date shall be:

 

(i)             in the case of Taxes that are either (A) based upon or related
to income or receipts, or (B) imposed in connection with any sale or other
transfer or assignment of property (real or personal, tangible or intangible),
deemed equal to the amount that would be payable if the taxable year of the
Company ended with (and included) the Closing Date; provided that exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the period
ending on and including the Closing Date and the period beginning after the
Closing Date in proportion to the number of days in each period; and

 

(ii)            in the case of Taxes that are imposed on a periodic basis with
respect to the assets of the Company, deemed to be the amount of such Taxes for
the entire Straddle Period, multiplied by a fraction, the numerator of which is
the number of calendar days in the portion of the Straddle Period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period.

 

(c)          Summit MLP shall be liable for and pay, and pursuant to Article VII
shall indemnify and hold harmless SMP Holdings from and against any and all
sales Tax, use Tax, stamp Tax, transfer Tax, conveyance, registration or other
similar Tax imposed on the transactions contemplated by this Agreement.

 

(d)         After Closing, each of SMP Holdings and Summit MLP shall (and shall
cause their respective Affiliates to):

 

(i)             timely sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),
or file Tax Returns or other reports with respect to, Taxes described in
Section 6.2(c);

 

(ii)            assist the other party in preparing any Tax Returns which such
other party is responsible for preparing and filing in accordance with
Section 6.2(a), and in connection therewith, provide the other party with any
necessary powers of attorney;

 

25

--------------------------------------------------------------------------------


 

(iii)           cooperate fully in preparing for and defending any audits of, or
disputes with Taxing Authorities regarding, any Tax Returns of the Company;

 

(iv)           make available to the other and to any Taxing Authority as
reasonably requested all information, records, and documents relating to Taxes
of the Company; and

 

(v)            furnish the other with copies of all correspondence received from
any Taxing Authority in connection with any Tax audit or information request
with respect to any such taxable period.

 

(e)          No amended Tax Return with respect to a Pre-Closing Period or
Straddle Period shall be filed by or on behalf of the Company without the prior
written consent (such consent not to be unreasonably conditioned, withheld or
delayed) of SMP Holdings.

 

(f)          SMP Holdings shall prepare or cause to be prepared an allocation
schedule (the “Allocation Schedule”), allocating the Consideration (plus any
assumed liabilities that are treated as consideration for the sale contemplated
under this Agreement for federal Income Tax purposes) among the Company’s assets
based on the relative fair market values of the Company’s assets in a manner
consistent with Section 1060 of the Code and Treasury Regulations thereunder. 
SMP Holdings shall deliver the Allocation Schedule to Summit MLP as soon as
practicable after the Closing Date for Summit MLP’s review and reasonable
comments.  Within 30 days after receiving such Allocation Schedule, Summit MLP
shall notify SMP Holdings in writing if Summit MLP has any objections to the
allocations on the Allocation Schedule and shall specify the basis for any such
objections.  If Summit MLP does not notify SMP Holdings of any objection to the
Allocation Schedule, then it shall be deemed agreed to by SMP Holdings and
Summit MLP and the Allocation Schedule shall be final and binding.  If Summit
MLP objects to any allocations on the Allocation Schedule, then SMP Holdings and
Summit MLP shall negotiate in good faith to resolve any disagreement regarding
the Allocation Schedule as soon as practicable (taking into account the due date
of any Tax Returns on which the allocation set forth in the Allocation Schedule
is required to be reflected) and shall memorialize the agreed allocation in a
final Allocation Schedule, which shall be final and binding.  The final
Allocation Schedule shall be revised to take into account subsequent adjustments
to the Consideration, including any Working Capital Adjustment and any
indemnification payments (any of which shall be treated for Tax purposes as
adjustments to the Consideration), in accordance with the provisions of
Section 1060 of the Code and the Treasury Regulations thereunder.

 

(g)          Summit MLP and SMP Holdings shall report, act and file Tax Returns
for Tax purposes in all respects consistent with the Allocation Schedule.  None
of Summit MLP, SMP Holdings, the Company or their respective Affiliates shall
take any position for Tax purposes (whether in audits, Tax Returns or otherwise)
that is inconsistent with the Allocation Schedule unless required to do so by
applicable Law.  If any Taxing Authority disputes the allocation set forth in
the Allocation Schedule, the party receiving notice of the dispute shall
promptly notify the other parties hereto of such dispute and the parties hereto
shall cooperate in good faith in responding to such dispute in order to preserve
the effectiveness of the allocation set forth in the Allocation Schedule.

 

26

--------------------------------------------------------------------------------


 

(h)         Any refunds of SMP Holdings Taxes shall be for the account of SMP
Holdings.  Summit MLP shall forward, and shall cause its Affiliates to forward,
to SMP Holdings the amount of any such refund within 30 days after such refund
is received, net of any costs or expenses incurred by Summit MLP or its
Affiliates in procuring such refund.

 

(i)           To the extent permitted by applicable Law, Summit MLP and SMP
Holdings agree to report each indemnification payment made in respect of a Loss
as an adjustment to the Consideration for federal income Tax purposes.

 

6.3          Public Announcements.  The Parties will maintain the
confidentiality of this Agreement and its terms except that any Party may
disclose this Agreement or any of its terms to any of the following if advised
of the confidentiality obligations of such information: (a) any direct and
indirect holders of Equity Interests in such Party or any Affiliate of such
Party and (b) any potential lender to such Party.  The Parties will consult with
each other prior to issuing any publication or press release of any nature with
respect to this Agreement or the transactions contemplated hereby and shall not
make or issue, or cause to be made or issued, any such publication or press
release prior to such consultation and without the prior written consent of the
other Party (which consent will not be unreasonably withheld or delayed) except
to the extent, but only to such extent, that, in the opinion of the Party
issuing such publication or press release, such announcement or statement may be
required by Law, any listing agreement with any securities exchange or any
securities exchange regulation, in which case the Party proposing to issue such
publication or press release shall use its reasonable efforts to consult in good
faith with the other Party before issuing any such publication or press release
and shall reasonably cooperate with the other Party in good faith with respect
to the timing, manner and content of disclosure.

 

6.4          Further Assurances.  Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at any Party’s
request and without further consideration, the other Party shall (and in the
case of Summit MLP, Summit MLP shall and shall cause the Company to) execute and
deliver to such Party such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as such Party may reasonably request in order to consummate
the transactions contemplated by this Agreement.

 

6.5          Indemnification Under the Original Acquisition Agreement.  To the
extent that SMP Holdings or its Affiliate is owed indemnification or other
payment under the Original Acquisition Agreement with respect to breaches of
representations and warranties or covenants associated with the Business or any
assets, liabilities or obligations comprising part of the Business, SMP Holdings
will use commercially reasonable efforts to enforce such covenants and pursue
such indemnification and/or other payment from the Original Seller in good
faith, and (to the extent SMP Holdings owes an indemnification payment to Summit
MLP, the Company or their Affiliates under Article VII and has not already made
such payment to Summit MLP, the Company or their Affiliates under Article VII)
will pay over any such amounts received to Summit MLP.

 

6.6          Non-Rifle and Debeque System Real Estate Rights.  To the extent
that (a) the Company does not have a valid leasehold interest, easement, right
of way or other right to

 

27

--------------------------------------------------------------------------------


 

occupy the real property on which any portion of the Gathering System other than
the Rifle and Debeque Subsystems is located, (b) the lack thereof has a material
adverse effect on the Company’s ability to operate the applicable subsystem of
the Gathering System in the manner that such applicable subsystem was operated
during the year ended December 31, 2013, and (c) Summit MLP notifies SMP
Holdings thereof within one year after the Closing, SMP Holdings will reimburse
Summit MLP for the cost and expense to remedy the lack thereof reasonably
promptly after receipt of such notice, to the extent, and only to the extent,
that the aggregate cost and expense of all such remedies exceeds $500,000.

 

ARTICLE VII
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

 

7.1          Survival of Representations, Warranties and Agreements.  The
representations and warranties of the Company, SMP Holdings and Summit MLP set
forth in this Agreement and the right of an indemnified Person to assert any
claim for indemnification related thereto pursuant to this Article VII shall
survive Closing until the first anniversary of the Closing Date, after which
date no Claims for indemnification may be asserted, regardless of when such
right arose; provided that the representations and warranties set forth in
(a) Sections 3.1(a), 3.2, 3.3, 4.1, 4.2, 4.3, 5.1 and 5.2 (the “Fundamental
Representations”) shall survive the Closing indefinitely, and (b) Section 3.14,
3.18, 4.5 and 5.7 shall survive the Closing until 30 days following the
expiration of the applicable statute of limitations, including any extension
thereof, with respect to the particular matter that is the subject matter
thereof.  The covenants and agreements of the Parties contained in this
Agreement shall survive the Closing in accordance with their terms; provided
that the right of any Party to make a claim for breach of any covenant of a
Party that is to be performed or satisfied at or before the Closing shall
survive until the first anniversary of the Closing Date.

 

7.2          Indemnification of Summit MLP and the Company by SMP Holdings. 
Subject to the limitations on recourse and recovery set forth in this
Article VII, from and after the Closing, SMP Holdings will indemnify, defend and
hold harmless Summit MLP and the Company and their respective Affiliates from
and against any and all Losses imposed upon or incurred after the Closing in
connection with, arising out of or resulting from:

 

(a)         the inaccuracy or breach of any representation or warranty made by
SMP Holdings in Article III (each such inaccuracy or breach, a “Company Warranty
Breach”);

 

(b)         the inaccuracy or breach of any representation or warranty made by
SMP Holdings in Article IV (each such inaccuracy or breach, a “SMP Holdings
Warranty Breach”);

 

(c)          any nonfulfillment or breach by SMP Holdings or the Company of any
covenant or agreement made by SMP Holdings or the Company under this Agreement;
and

 

(d)         any and all SMP Holdings Taxes;

 

provided that for purposes of determining Losses under subsections (a) and
(b) above and determining whether or not any Company Warranty Breach or SMP
Holdings Warranty Breach has occurred, any qualification or exception contained
therein relating to materiality (including Material Adverse Effect) shall be
disregarded.

 

28

--------------------------------------------------------------------------------


 

7.3          Indemnification of SMP Holdings by Summit MLP.  Subject to the
limitations on recourse and recovery set forth in this Article VII, from and
after the Closing, Summit MLP shall indemnify, defend and hold harmless SMP
Holdings and its Affiliates from and against any and all Losses imposed upon or
incurred after the Closing in connection with, arising out of or resulting from:

 

(a)         the inaccuracy or breach of any representation or warranty made by
Summit MLP in Article V (each such inaccuracy or breach, a “Summit MLP Warranty
Breach”);

 

(b)         any nonfulfillment or breach by Summit MLP of any covenant or
agreement made by Summit MLP under this Agreement; and

 

(c)          any and all liabilities associated with the Business (except to the
extent SMP Holdings as of such time has an indemnity obligation to Summit MLP
with respect thereto);

 

provided that for purposes of determining Losses under subsection (a) above and
determining whether or not any Summit MLP Warranty Breach has occurred, any
qualification or exception contained therein relating to materiality (including
Material Adverse Effect) shall be disregarded.

 

7.4          Limitations.

 

(a)         Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18, 4.5 or 5.9, if any Claim for
indemnification by Summit MLP, the Company or SMP Holdings relating to any
Warranty Breach that is subject to indemnification under Sections 7.2(a),
7.2(b) or 7.3(a) results in aggregate Losses that do not exceed $50,000 then
such Losses shall not be deemed to be Losses under this Agreement and shall not
be eligible for indemnification under this Article VII.

 

(b)         Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18, 4.5 or 5.9, Summit MLP, the Company and
SMP Holdings shall be entitled to be indemnified pursuant to Sections 7.2(a),
7.2(b) or 7.3(a) for Losses incurred for any Warranty Breach (excluding any item
or Loss below the threshold listed in Section 7.4(a)) only if and to the extent
that the aggregate amount of all such Losses exceeds $3,100,000, subject to the
other limitations on recovery and recourse set forth in this Agreement.

 

(c)          Except for a Warranty Breach with respect to a Fundamental
Representation or Section 3.14, 3.18 or 4.5, SMP Holdings’ liability under
Sections 7.2(a) and 7.2(b) will be limited, in the aggregate, to $46,500,000. 
Under no circumstance will SMP Holdings’ liability for any Losses under
Section 7.2, including Losses with respect to a Fundamental Representation or
Section 3.14, 3.18 or 4.5, exceed the value of the proceeds received by SMP
Holdings in the transactions contemplated by this Agreement.

 

(d)         No indemnifying Person shall be liable for any Losses that are
subject to indemnification under Sections 7.2 or 7.3 unless a written demand for
indemnification under this Agreement is delivered by the indemnified Person to
the indemnifying Person with respect thereto prior to 5:00 P.M. on the final
date pursuant to Section 7.1, to assert a Claim for indemnification on the basis
asserted in such written demand.  Notwithstanding the foregoing, any Claim for

 

29

--------------------------------------------------------------------------------


 

indemnification under this Agreement that is brought prior to such time will
survive until such matter is resolved.

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement, under no circumstances shall any Party be entitled to double recovery
under this Agreement, and to the extent a Party is compensated for a matter
through the Working Capital Adjustment, any net Tax benefit actually realized or
third party recovery or insurance recovery actually received, such Party shall
not have a separate right to indemnification for such matter.

 

7.5          Claims Procedures.

 

(a)         Promptly after receipt by any indemnified Person of notice of the
commencement or assertion of any Claim or Proceeding by a third party or
circumstances which, with the lapse of time, such indemnified Person believes is
likely to give rise to a Claim or Proceeding by a third party or of facts
causing any indemnified Person to believe it has a Claim for breach hereunder
(an “Asserted Liability”), such indemnified Person shall give prompt written
notice thereof (the “Claims Notice”) to the relevant indemnifying Person,
provided that in any event, such indemnified Person shall give the Claims Notice
to the indemnifying Person no later than 30 days after becoming aware of such
Asserted Liability.  So long as the Claims Notice is given within the applicable
survival period set forth in Section 7.1, the failure to so notify the
indemnifying Person shall not relieve the indemnifying Person of its obligations
or liability hereunder, except to the extent such failure shall have actually
prejudiced the indemnifying Person.  The Claims Notice shall describe the
Asserted Liability in reasonable detail, and shall indicate the amount
(estimated, if necessary) of the Loss that has been or may be suffered.  The
indemnified Person and the indemnifying Person agree to keep each other
reasonably appraised of any additional information concerning any Asserted
Liability.

 

(b)         As to an Asserted Liability arising from a third party action, the
indemnifying Person shall be, subject to the limitations set forth in this
Section 7.5, entitled to assume control of and appoint lead counsel for such
defense only for so long as it conducts such defense with reasonable diligence. 
The indemnifying Person shall keep the indemnified Persons advised of the status
of such third party action and the defense thereof on a reasonably current basis
and shall consider in good faith the recommendations made by the indemnified
Persons with respect thereto.  If the indemnifying Person assumes the control of
the defense of any third party action in accordance with the provisions of this
Section 7.5, the indemnified Person shall be entitled to participate in the
defense of any such third party action and to employ, at its expense, separate
counsel of its choice for such purpose, it being understood, however, that the
indemnifying Person shall continue to control such defense; provided that
notwithstanding the foregoing, the indemnifying Person shall pay the reasonable
costs and expenses of such defense (including reasonable attorneys’ fees and
expenses) of the indemnified Persons if (x) the indemnified Person’s outside
counsel shall have reasonably concluded and advised in writing (with a copy to
the indemnifying Person) that there are defenses available to such indemnified
Person that are different from or additional to those available to the
indemnifying Person, or (y) the indemnified Person’s outside counsel shall have
advised in writing (with a copy to the indemnifying Person) the indemnified
Person that there is a conflict of interest that would make it inappropriate
under applicable standards of professional conduct to have common counsel for
the indemnifying Person and the indemnified Person. Notwithstanding the
foregoing, (i) the indemnifying Person shall obtain

 

30

--------------------------------------------------------------------------------


 

the prior written consent of the indemnified Person before entering into any
settlement, compromise, admission or acknowledgement of the validity of such
Asserted Liability if the settlement requires an admission of guilt or
wrongdoing on the party of the indemnified Person, subjects the indemnified
Person to criminal liability or does not unconditionally release the indemnified
Person from all liabilities and obligations with respect to such Asserted
Liability or the settlement imposes injunctive or other equitable relief
against, or any continuing obligation or payment requirement on, the indemnified
Person and (ii) the indemnified Person shall be entitled to participate, at its
own cost and expense, in the defense of such Asserted Liability and to employ
separate counsel of its choice for such purpose.

 

(c)          Each Party shall cooperate in the defense or prosecution of any
Asserted Liability arising from a third party action and shall furnish or cause
to be furnished such records, information and testimony (subject to any
applicable confidentiality agreement), and attend such conferences, discovery
proceedings, hearings, trials or appeals as may be reasonably requested in
connection therewith.

 

7.6          Waiver of Other Representations.

 

(a)         NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS
THE EXPLICIT INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NEITHER
SMP HOLDINGS NOR ANY OF ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES HAS
MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE
CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE WITH RESPECT TO THE COMPANY INTERESTS, THE ASSETS OF THE COMPANY OR THE
COMPANY, OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY CONTAINED IN ARTICLE III AND ARTICLE IV.

 

(b)         EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN
ARTICLE III AND ARTICLE IV, SMP HOLDINGS’S INTERESTS IN THE COMPANY ARE BEING
TRANSFERRED THROUGH THE SALE OF THE COMPANY INTERESTS “AS IS, WHERE IS, WITH ALL
FAULTS,” AND SMP HOLDINGS AND ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
COMPANY AND ITS ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND
OTHER INCIDENTS OF THE COMPANY AND ITS ASSETS.

 

7.7          Waiver of Remedies.

 

(a)         Other than for instances of actual fraud, the Parties hereby agree
that from and after Closing no Party shall have any liability, and neither Party
nor any of their respective Affiliates shall make any Claim, for any Loss or any
other matter, under, relating to or arising out of this Agreement (including
breach of representation, warranty, covenant or agreement) or any other Contract
or other matter delivered pursuant hereto, or the transactions contemplated
hereby,

 

31

--------------------------------------------------------------------------------


 

whether based on contract, tort, strict liability, other Laws or otherwise,
except for a claim for indemnification pursuant to Article VII.

 

(b)         NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT
IN THE CASE OF ACTUAL FRAUD, NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE
FOR THE FOLLOWING (“NON-REIMBURSABLE DAMAGES”): SPECIAL, PUNITIVE,
EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING ANY DAMAGES
ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, OR LOST OR DELAYED BUSINESS BASED
ON VALUATION METHODOLOGIES ASCRIBING A DECREASE IN VALUE TO THE COMPANY, ON THE
BASIS OF A MULTIPLE OF A REDUCTION IN A MULTIPLE-BASED OR YIELD-BASED MEASURE OF
FINANCIAL PERFORMANCE), WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER
LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S OR ANY OF ITS
AFFILIATES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT, EXCEPT ONLY IN THOSE PARTICULAR CIRCUMSTANCES WHERE THE CONSEQUENTIAL
DAMAGES ARE REASONABLY FORESEEABLE (SUCH AS THE TERMINATION OF A CONTRACT OR A
DELAY OR INTERRUPTION IN REVENUES OR OPERATIONS RESULTING THEREFROM), IN WHICH
CASE THE BREACHING PARTY SHALL BE LIABLE FOR THE NET PRESENT VALUE OF ANY SUCH
CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS) THAT ARE THE REASONABLY
FORESEEABLE RESULT OF A BREACH OF THIS AGREEMENT BY SUCH PARTY, SUBJECT TO THE
OTHER LIMITATIONS AND REQUIREMENTS SET FORTH HEREIN, INCLUDING SECTION 7.11;
PROVIDED, HOWEVER, ANY AMOUNTS PAYABLE TO THIRD PARTIES PURSUANT TO A CLAIM BY A
THIRD PARTY SHALL NOT BE DEEMED NON-REIMBURSABLE DAMAGES.

 

7.8          Access to Information.  After the Closing Date, the Company, SMP
Holdings and Summit MLP shall grant each other (or their respective designees),
and Summit MLP shall cause the Company to grant to SMP Holdings (or its
designee), access at all reasonable times to all of the books, records,
documents, instruments, accounts, correspondence, writings, evidences of title
and other papers and electronic files relating to the Business of the Company in
SMP Holdings’ or SMP Holdings’ Affiliates possession or the possession of the
Company (the “Records”), and shall afford such party the right (at such party’s
expense) to take extracts therefrom and to make copies thereof, to the extent
reasonably necessary to implement the provisions of, or to investigate or defend
any Claims among the Parties and/or their Affiliates arising under, this
Agreement.  Summit MLP shall maintain, and shall cause the Company to maintain,
such Records until the seventh anniversary of the Closing Date (or for such
longer period of time as SMP Holdings shall advise Summit MLP is necessary in
order to have the Records available with respect to Tax matters), or if any of
the Records pertain to any Claim or Dispute pending on the seventh anniversary
of the Closing Date, Summit MLP shall maintain any of the Records designated by
SMP Holdings or its Representatives until such Claim or Dispute is finally
resolved and the time for all appeals has been exhausted.

 

7.9          Dispute Resolution and Arbitration.

 

(a)         In the event of any dispute, controversy or Claim among the Parties,
or any of them, arising out of or relating to this Agreement, or the breach or
invalidity thereof (collectively, a

 

32

--------------------------------------------------------------------------------


 

“Dispute”), the Parties shall attempt in the first instance to resolve such
Dispute through friendly consultations between senior management of the
Parties.  The Parties agree to attempt to resolve all Disputes arising hereunder
promptly, equitably and in a good faith manner.  The Parties further agree to
provide each other with reasonable access during normal business hours to any
and all non-privileged records, information and data pertaining to such Dispute,
upon reasonable advance notice.

 

(b)         If such consultations do not result in a resolution of the Dispute
within 30 Business Days after written notice by a Party to the other Parties
describing the Dispute and requesting friendly consultation, then the Dispute
may be submitted by any Party to binding arbitration pursuant to the terms of
Section 7.10, irrespective of the magnitude thereof, the amount in dispute or
whether such Dispute would otherwise be considered justifiable or ripe for
resolution by any court or arbitral tribunal, by giving written notice thereof
to the other Parties; provided, however, that in no event shall a Party have the
right to submit the Dispute to arbitration if the institution of legal or
equitable proceedings based on such Dispute would be barred by any applicable
statute of limitations or Section 7.1.

 

(c)          Any Dispute shall be settled exclusively and finally by binding
arbitration in accordance with the provisions of Section 7.10.

 

7.10        Arbitration Procedures.

 

(a)         Any Party electing to arbitrate a Dispute shall designate its
nomination for an arbitrator in its notice to the other Party electing to submit
the Dispute to arbitration.  Each Party receiving such notice shall, within ten
Business Days thereafter, by return written notice to all Parties, state whether
it will accept such nomination, or decline to accept it and designate its
nomination for an arbitrator.  One arbitrator shall control the proceedings if
such nomination of an arbitrator is accepted by all Parties or if the receiving
Party fails to nominate an arbitrator within the required ten Business Day
period.  If the receiving Party timely nominates an arbitrator, the arbitral
tribunal shall consist of three arbitrators, with one arbitrator being selected
by SMP Holdings and one arbitrator being selected by Summit MLP, within five
Business Days after the expiration of the ten Business Day period reference
above, and the two selected arbitrators choosing a third arbitrator, which third
arbitrator must be a Person with the requisite knowledge and experience to make
a fair and informed determination with respect to the matter in dispute, which
Person shall not be an Affiliate of any Party, nor an employee, director,
officer, shareholder, owner, partner, agent or a contractor of any Party or of
any Affiliate of any Party, either presently or at any time during the previous
two years.  In the event the arbitrators fail to appoint the third arbitrator
within 30 days after they have accepted their appointment, the third arbitrator
(meeting the qualifications specified in the preceding sentence) shall be
appointed by the Houston office of the American Arbitration Association within
ten Business Days after the expiration of such 30 day period.  The arbitration
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, as supplemented to the extent necessary to
determine any procedural appeal questions by the Federal Arbitration Act (Title
9 of the United Stated Code).  If there is an inconsistency between Section 7.10
and the Commercial Arbitration Rules or the Federal Arbitration Act, the
provisions of this Section 7.10 shall prevail.

 

33

--------------------------------------------------------------------------------


 

(b)     Within ten Business Days after the selection of the arbitrator(s), each
Party shall submit to the arbitrator(s) such Party’s proposal for resolution of
the Dispute, which such proposal shall not conflict with the terms and
conditions of this Agreement, together with the supporting data, if any, that
was used to determine such proposal.  Within 30 days after the proposals are
submitted, the arbitrator(s) shall hold a hearing during which the Parties may
present evidence in support of their respective proposals.  The
arbitrator(s) (by majority rule if there are three arbitrators) will determine
the outcome of the Dispute.  The cost of the arbitration shall be split between
the Parties equally and each Party shall pay for one half of the costs.

 

(c)     The place of arbitration shall be Houston, Texas, unless in any
particular case the Parties agree upon a different venue.

 

(d)     The arbitrator(s) shall have no right or authority to grant or award
Non-Reimbursable Damages.

 

(e)     Any decision of the arbitrator(s) pursuant to this Section 7.10 shall be
final and binding upon the Parties and shall be reached within 90 days after
proposals for resolution of the Dispute have been submitted.  The Parties agree
that the arbitral award may be enforced against the Parties to the arbitration
proceeding or their Assets wherever they may be found and that a judgment upon
the arbitral award may be entered in any court having competent jurisdiction
thereof.  The Parties expressly submit to the jurisdiction of any such court. 
The Parties hereby waive, to the extent permitted by Law, any rights to appeal
or to review of such award by any court or tribunal.

 

(f)     When any Dispute occurs and is the subject of consultations or
arbitration, the Parties shall continue to make payments of undisputed amounts
in accordance with this Agreement, and the Parties shall otherwise continue to
exercise their rights and fulfill their respective obligations under this
Agreement.

 

7.11        Determination of Amount of Damages; Mitigation.  The Losses giving
rise to any indemnification obligation hereunder shall be limited to the Losses
suffered by the indemnified Person and shall be reduced by any insurance
proceeds or other payment or monetary recoupment received or that are realized
or retained (including the amount of any Tax benefits, net of any Tax
detriments, actually realized or retained) by the indemnified Person as a result
of the events giving rise to the claim for indemnification.  Any indemnified
Person that becomes aware of Losses for which it intends to seek indemnification
hereunder shall use commercially reasonable efforts to collect any amounts to
which it may be entitled under insurance policies or from third parties
(pursuant to indemnification agreements or otherwise) and shall use commercially
reasonable efforts to mitigate such Losses; provided that the indemnified Person
shall promptly notify either (a) SMP Holdings if such indemnified Person is
Summit MLP or (b) Summit MLP if such indemnified Person is SMP Holdings, in each
case, of any efforts to mitigate.  If any net Tax benefit, third party recovery
or insurance recovery is realized after having previously received Indemnity
Claim proceeds hereunder, such Party shall promptly tender to the respective
Party an amount equal to such Tax benefit, third party recovery or insurance
recovery.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VIII
COVENANTS

 

8.1          Conduct of Operations. From the date of this Agreement until the
Closing, except as contemplated by this Agreement, as required by Applicable Law
or as consented to by Summit MLP (such consent not to be unreasonably withheld,
conditioned or delayed), SMP Holdings shall cause the Company to: (i) conduct
its business in the ordinary course consistent with past practice in all
material respects; and (ii) use its commercially reasonable efforts to preserve
intact its business organizations and material relationships with third parties.

 

8.2          Commercially Reasonable Efforts; Further Assurances. Subject to the
terms and conditions of this Agreement, each party hereto will use its
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or desirable, under applicable
Law or otherwise, to consummate the Closing. The parties hereto agree, and SMP
Holdings, prior to the Closing, and Summit MLP, after the Closing, agree to
cause the Company to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be necessary
or desirable in order to consummate or implement expeditiously the transactions
contemplated hereby in accordance with the terms of this Agreement.

 

ARTICLE IX
CONDITIONS TO CLOSING

 

9.1          Conditions to Obligations of All Parties. The obligations of the
parties hereto to consummate the Closing are subject to the satisfaction of the
condition that no order, injunction or decree issued by a court of competent
jurisdiction preventing the consummation of the Closing shall be in effect.

 

9.2          Conditions to Obligation of Summit MLP. The obligation of Summit
MLP to consummate the Closing is subject to the satisfaction of the following
further conditions:

 

(a) (i) The Fundamental Representations of SMP Holdings shall be true and
correct in all material respects at and as of the Closing, as if made at and as
of such time (other than such representations and warranties that by their terms
address matters only as of another specific time, which shall be true and
correct in all material respects only as of such time) and (ii) all other
representations and warranties of SMP Holdings contained in this Agreement
(disregarding all materiality and Material Adverse Effect qualifications
contained therein) shall be true and correct at and as of the Closing, as if
made at and as of such time (other than such representations and warranties that
by their terms address matters only as of another specific time, which shall be
true and correct in all respects only as of such time), except for any failures
to be so true and correct that would not, individually or in the aggregate,
reasonably be expected to constitute a Material Adverse Effect.

 

(b) SMP Holdings shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing.

 

35

--------------------------------------------------------------------------------


 

(c) Summit MLP shall have received a certificate of SMP Holdings in form and
substance reasonably satisfactory to Summit MLP, signed by an executive officer
of SMP Holdings to the effect that the conditions set forth in the foregoing
clauses (a) and (b) have been met.

 

(d)           Summit MLP shall have completed a public offering of its common
units with net proceeds to Summit MLP of at least $200,000,000.

 

9.3          Conditions to Obligation of SMP Holdings. The obligation of SMP
Holdings to consummate the Closing is subject to the satisfaction of the
following further conditions:

 

(a) (i) The Fundamental Representations of Summit MLP shall be true and correct
in all material respects at and as of the Closing, as if made at and as of such
time (other than such representations and warranties that by their terms address
matters only as of another specific time, which shall be true and correct in all
material respects only as of such time) and (ii) all other representations and
warranties of Summit MLP contained in this Agreement (disregarding all
materiality qualifications contained therein) shall be true and correct at and
as of the Closing, as if made at and as of such time (other than such
representations and warranties that by their terms address matters only as of
another specific time, which shall be true and correct in all respects only as
of such time), except for any failures to be so true and correct that would not,
individually or in the aggregate, reasonably be expected to have an adverse
effect on Summit MLP’s ability to consummate the transactions contemplated to
occur at Closing.

 

(b) Summit MLP shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing.

 

(c) SMP Holdings shall have received a certificate of Summit MLP, in form and
substance reasonably satisfactory to SMP Holdings, signed by an executive
officer of Summit MLP’s general partner, to the effect that the conditions set
forth in the foregoing clauses (a) and (b) have been met.

 

ARTICLE X
TERMINATION

 

10.1        Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:

 

(a) by mutual written agreement of the Parties;

 

(b) by any Party if the Closing shall not have been consummated on or before
March 21, 2014 (the “Termination Date”); provided that the right to terminate
this Agreement pursuant to this Section 10.01(b) shall not be available to any
party whose breach of any provision of this Agreement results in the failure of
the Closing to be consummated by such time;

 

36

--------------------------------------------------------------------------------


 

(c) by SMP Holdings, if Summit MLP breaches or fails to perform in any respect
any of its representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (i) would give rise to the failure of a
condition set forth in Section 9.3, (ii) cannot be cured or, if curable, has not
been cured prior to the earlier of 30 days following receipt by Summit MLP of
written notice of such breach or failure to perform or two (2) Business Days
prior to the Termination Date, and (iii) has not been waived by SMP Holdings;

 

(d) by Summit MLP, if SMP Holdings breaches or fails to perform in any respect
any of its representations, warranties or covenants contained in this Agreement
and such breach or failure to perform (i) would give rise to the failure of a
condition set forth in Section 9.2, (ii) cannot be cured or, if curable, has not
been cured prior to the earlier of 30 days following receipt by SMP Holdings of
written notice of such breach or failure to perform or two (2) Business Days
prior to the Termination Date, and (iii) has not been waived by Summit MLP; or

 

(g) by any Party if Closing would violate any nonappealable final order, decree
or judgment of any Governmental Authority having competent jurisdiction.

 

The Party desiring to terminate this Agreement pursuant to this Section 10.1
shall give written notice of such termination to the other parties.

 

10.2        Effect of Termination. If this Agreement is terminated as permitted
by Section 10.1, this Agreement shall become void and of no effect without
liability to any Person on the part of any party hereto (or any of its
Representatives or Affiliates); provided, however, and notwithstanding anything
in the foregoing to the contrary, that no such termination shall relieve any
party hereto of any liability for damages to any other party hereto resulting
from any material breach of this Agreement occurring prior to such termination
or for liability for fraud. The provisions of this Section 10.2 and Article 11
shall survive any termination hereof pursuant to Section 10.1.

 

ARTICLE XI
MISCELLANEOUS

 

11.1        Notices.

 

(a)         Unless this Agreement specifically requires otherwise, any notice,
demand or request provided for in this Agreement, or served, given or made in
connection with it, shall be in writing and shall be deemed properly served,
given or made if delivered in person or sent by electronic delivery (including
facsimile or delivery of a document in Portable Document Format), by registered
or certified mail, postage prepaid or by a nationally recognized overnight
courier service that provides a receipt of delivery, in each case, to the
Parties at the addresses specified below:

 

If to SMP Holdings, to:

 

Summit Midstream Partners, LLC

2100 McKinney Avenue, Suite 1250

 

37

--------------------------------------------------------------------------------


 

Dallas, TX 75201

Attn:  Brock Degeyter

Facsimile No.:  (214) 462-7716

Email:  mdavis@summitmidstream.com

 

If to the Company, prior to Closing, to:

 

Red Rock Gathering Company, LLC

2100 McKinney Avenue, Suite 1250

Dallas, TX 75201

Attn:  Brock Degeyter

Facsimile No.:  (214) 462-7716

Email:  mdavis@summitmidstream.com

 

If to Summit MLP, to:

 

Summit Midstream Partners, LP

2100 McKinney Avenue, Suite 1250

Dallas, TX 75201

Attn:  Brock Degeyter

Facsimile No.:  (214) 462-7716

Email:  bdegeyter@summitmidstream.com

 

With a copy to:

 

Summit Midstream GP, LLC Conflicts Committee

2100 McKinney Avenue, Suite 1250

Dallas, TX 75201

Attn:  Susan Tomasky

Email:  stomasky@me.com

 

(b)         Notice given by personal delivery, mail or overnight courier
pursuant to this Section 8.1 shall be effective upon physical receipt.  Notice
given by facsimile or other electronic transmission pursuant to this Section 8.1
shall be effective as of the date of confirmed delivery if delivered before
5:00 P.M. Central Time on any Business Day at the place of receipt or the next
succeeding Business Day if confirmed delivery is after 5:00 P.M. Central Time on
any Business Day or during any non-Business Day at the place of receipt.

 

11.2        Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the Parties and/or their respective Affiliates with
respect to the subject matter hereof and contains the sole and entire agreement
between the Parties and their respective Affiliates hereto with respect to the
subject matter hereof.

 

11.3        Expenses.  Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party
shall pay all costs and expenses it has incurred or will incur in anticipation
of, relating to and in connection with the negotiation and execution of this
Agreement and consummation of the transactions contemplated hereby.

 

38

--------------------------------------------------------------------------------


 

11.4        Disclosure.  The Company and SMP Holdings may, at their option,
include in the Schedules items that are not material, and any such inclusion, or
any references to dollar amounts, shall not be deemed to be an acknowledgment or
representation that such items are material, to establish any standard of
materiality or to define further the meaning of such terms for purposes of this
Agreement.  Information disclosed in any Schedule shall constitute a disclosure
for all purposes under this Agreement notwithstanding any reference to a
specific section, and all such information shall be deemed to qualify the entire
Agreement and not just such section.

 

11.5        Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition.  No waiver by
either Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.

 

11.6        Amendment.  This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of Summit MLP and SMP
Holdings; provided, however, that Summit MLP shall not execute any such
amendment, supplement or modification without the consent or approval of the
Conflicts Committee.

 

11.7        No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of the Parties and their
respective successors or permitted assigns, and it is not the intention of the
Parties to confer third party beneficiary rights upon any other Person.

 

11.8        Assignment; Binding Effect.  Any Party may assign its rights and
obligations hereunder to an Affiliate but such assignment shall not release such
Party from its obligations hereunder.  Except as provided in the preceding
sentence, neither this Agreement nor any right, interest or obligation hereunder
may be assigned by any Party without the prior written consent of the other
Party, and any attempt to do so will be void, except for assignments and
transfers by operation of Law.  Subject to this Section 8.8, this Agreement is
binding upon, inures to the benefit of and is enforceable by the Parties and
their respective successors and permitted assigns.

 

11.9        Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

11.10      Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute

 

39

--------------------------------------------------------------------------------


 

one and the same instrument.  Any facsimile or PDF copies hereof or signature
hereon shall, for all purposes, be deemed originals.

 

11.11      Governing Law; Enforcement, Jury Trial Waiver.  THIS AGREEMENT SHALL
BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE OF LAW PROVISION THAT
WOULD RESULT IN THE IMPOSITION OF ANOTHER JURISDICTION’S LAW.  THE LAWS OF THE
STATE OF NEW YORK SHALL GOVERN ANY DISPUTE, CONTROVERSY, REMEDY OR CLAIM BETWEEN
THE PARTIES ARISING OUT OF, RELATING TO, OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, INCLUDING THE EXISTENCE, VALIDITY, PERFORMANCE, OR BREACH THEREOF.
 WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE ENFORCEMENT OF THE AGREEMENT
TO ARBITRATE IN SECTIONS 7.9 AND 7.10 AND ANY ARBITRATION AWARD, BUT WITHOUT
PREJUDICE TO THE TERMS OF SECTIONS 7.9 AND 7.10, EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.

 

Signature Page Follows

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

 

 

Summit Midstream Partners Holdings, LLC

 

 

 

 

 

By:

/s/ Steven J. Newby

 

Name:

Steven J. Newby

 

Title:

President & Chief Executive Officer

 

 

 

 

 

Red Rock Gathering Company, LLC

 

 

 

 

 

By:

/s/ Steven J. Newby

 

Name:

Steven J. Newby

 

Title:

President & Chief Executive Officer

 

 

 

 

 

Summit Midstream Partners, LP

 

 

 

By:

Summit Midstream GP, LLC

 

 

 

 

 

By:

/s/ Brock M. Degeyter

 

Name:

Brock M. Degeyter

 

Title:

Senior Vice President, General Counsel & Secretary

 

Signature Page — Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
COMPANY ASSIGNMENT AND CONTRIBUTION AGREEMENT

 

Attached.

 

--------------------------------------------------------------------------------


 

COMPANY ASSIGNMENT AND CONTRIBUTION AGREEMENT

 

This Company Assignment and Contribution Agreement (this “Assignment”) is
entered into this        day of March, 2014 by and among Summit Midstream
Partners Holdings, LLC, a Delaware limited liability company (“SMP Holdings”),
Summit Midstream GP, LLC, a Delaware limited liability company (“SM GP”), Summit
Midstream Partners, LP, a Delaware limited partnership (“Summit MLP”), Summit
Midstream Holdings, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Summit MLP (“Summit Midstream”), and Grand River Gathering, LLC, a
Delaware limited liability company and wholly-owned subsidiary of Summit
Midstream (“GRG”).  SMP Holdings, SM GP, Summit MLP, Summit Midstream and GRG
are referred to collectively herein as the “Parties” and individually as a
“Party”.

 

WHEREAS, SMP Holdings and Summit MLP entered into that certain Purchase and Sale
Agreement dated March       , 2014 among SMP Holdings, Red Rock Gathering
Company, LLC, a Delaware limited liability company (the “Company”) and Summit
MLP (the “Purchase and Sale Agreement”), pursuant to which SMP Holdings agrees
to sell and assign (directly and indirectly through SM GP) to Summit MLP, and
Summit MLP agrees to purchase and receive (directly and indirectly through SM
GP) from SMP Holdings, and to contribute to Summit Midstream, and then to cause
Summit Midstream to further contribute to GRG, all of the member interests in
the Company (the “Company Interests”), on the terms and subject to the
conditions set forth in the Purchase and Sale Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:

 

1.     Contribution and Assignment under the Purchase and Sale Agreement.  SMP
Holdings grants, contributes, bargains, conveys, assigns, transfers, sets over
and delivers (directly and indirectly through SM GP) to Summit MLP, its
successors and assigns, for its and their own use forever, and Summit MLP hereby
accepts such grant, contribution, bargain, conveyance, assignment, transfer, set
over and delivery of, all of the Company Interests.

 

2.  Further Contribution and Assignment.   Summit MLP hereby further grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
Summit Midstream, its successors and assigns, for its and their own use forever,
and Summit Midstream hereby accepts such grant, contribution, bargain,
conveyance, assignment, transfer, set over and delivery of, all of the Company
Interests.

 

3.     Further Contribution and Assignment.   Summit Midstream hereby further
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to GRG, its successors and assigns, for its and their own use forever,
and GRG hereby accepts such grant, contribution, bargain, conveyance,
assignment, transfer, set over and delivery of, all of the Company Interests.

 

4. Representations and Warranties.  This Assignment does not release or modify
SMP Holdings’ or Summit MLP’s representations, warranties, duties or obligations
to each other pursuant to the Purchase and Sale Agreement, which shall remain
the direct obligations between SMP Holdings and Summit MLP.

 

Signature Page Follows

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first set forth above.

 

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Steven J. Newby

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

SUMMIT MIDSTREAM GP, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Steven J. Newby

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

 

 

 

 

 

 

 

By: Summit Midstream GP, LLC, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Brock M. Degeyter

 

 

Title:

Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Brock M. Degeyter

 

 

Title:

Senior Vice President, General Counsel & Secretary

 

 

 

 

 

 

 

 

 

GRAND RIVER GATHERING, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Brock M. Degeyter

 

 

Title:

Senior Vice President, General Counsel & Secretary

 

SIGNATURE PAGE TO

COMPANY CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B
GATHERING SYSTEM

 

Attached.

 

--------------------------------------------------------------------------------


 

[g70421ka15i001.jpg]

 

--------------------------------------------------------------------------------


 

[g70421ka17i001.jpg]

 

--------------------------------------------------------------------------------


 

[g70421ka19i001.jpg]

 

--------------------------------------------------------------------------------
